Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

This Second Amendment, dated as of December 12, 2014 (this “Amendment”), to the
Credit Agreement dated as of August 6, 2013 (as amended by the First Amendment,
dated as of January 29, 2014, and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among COLONY FINANCIAL,
INC. (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement, and the Borrower has requested that (i) the Total
Revolving Commitments be increased to an aggregate amount of $620,000,000 and
(ii) the Credit Agreement be amended as set forth herein;

WHEREAS, as permitted by Section 10.1 of the Credit Agreement, the
Administrative Agent and the requisite Lenders are willing to agree to this
Amendment upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Commitment Increase. Subject to the satisfaction of the conditions
set forth in Section 5, the Total Revolving Commitments shall be increased by
$180,000,000 pursuant to Section 2.19 of the Credit Agreement (the “Commitment
Increase”) such that the amount of the Total Revolving Commitments after giving
effect to the Commitment Increase (but, for the avoidance of doubt, prior to
giving effect to the amendment set forth in Section 3(b)) shall be $600,000,000.

SECTION 3. Amendments to the Loan Documents. Subject to the satisfaction of the
conditions set forth in Section 6:

(a) The Credit Agreement is hereby amended in accordance with Exhibit A hereto
by deleting the stricken text (indicated textually in the same manner as the
following example: stricken text) and by inserting the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text), in each case in the place where such text appears
therein.

(b) Schedule 1.1A to the Credit Agreement is hereby amended and restated in its
entirety as set forth in Exhibit B hereto.

(c) Section 3.2(a) of the Guarantee and Collateral Agreement is hereby amended
by deleting each reference therein to “30 days” and inserting in lieu thereof
“60 days”.

SECTION 4. Amendments to the Applicable Margin. Subject to the satisfaction of
the conditions set forth in Section 7, the Credit Agreement is hereby amended
by:



--------------------------------------------------------------------------------

(a) deleting the definition of “Applicable Margin” and replacing it in its
entirety with the following definition:

“Applicable Margin”: the rate per annum equal to (a) with respect to Eurodollar
Loans, 2.75% and (b) with respect to ABR Loans, 1.75%.

(b) deleting the definition of “Adjustment Date” in its entirety.

SECTION 5. Conditions to Effectiveness of this Amendment and the Commitment
Increase. This Amendment (other than Sections 3 and 4) and the Commitment
Increase shall become effective on the date on which the following conditions
precedent have been satisfied or waived (the date on which such conditions shall
have been so satisfied or waived, the “Commitment Increase Effective Date”):

(a) The Administrative Agent shall have received an Increased Facility
Activation Notice executed and delivered by the Borrower and each Lender
providing the Commitment Increase specifying (i) the amount of the Commitment
Increase and (ii) the Increased Facility Closing Date.

(b) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the Borrower
and each Lender providing the Commitment Increase.

(c) The Loan Parties shall have executed and delivered to the Administrative
Agent a guarantee and collateral acknowledgement in the form attached hereto as
Exhibit C with respect to the guarantees and Liens created under the Loan
Documents.

(d) The Administrative Agent shall have received the legal opinion of Hogan
Lovells LLP, counsel to the Borrower and its Subsidiaries. Such legal opinion
shall cover such matters incident to the transactions contemplated by this
Amendment as the Administrative Agent may reasonably require.

(e) Immediately prior to and after giving effect to the Commitment Increase
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except that
any representations and warranties which expressly relate to an earlier date
shall be true and correct in all material respects as of such earlier date).

(f) The Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower certifying that the conditions specified in
clause (e) of this Section 5 have been satisfied as of the Commitment Increase
Effective Date.

(g) The Administrative Agent shall have received (i) a certificate of the
Borrower, dated the Commitment Increase Effective Date, substantially in the
form of Exhibit C to the Credit Agreement, with appropriate insertions and
attachments, including the certificate of incorporation of the Borrower
certified by the relevant authority of the jurisdiction of organization of the
Borrower, and (ii) a good standing certificate for the Borrower from its
jurisdiction of organization.

 

- 2 -



--------------------------------------------------------------------------------

(h) The Administrative Agent, the Arrangers and each Lender providing the
Commitment Increase shall have received all fees required to be paid (including
the Consent Fee and the Upfront Fee), and all expenses for which invoices have
been presented (including the reasonable and documented out-of-pocket fees and
expenses of legal counsel), on or before the Commitment Increase Effective Date.

(i) To the extent requested by a Lender providing the Commitment Increase, the
Borrower shall have prepared, executed and delivered to such Lender a promissory
note payable to the order of such Lender and in a form reasonably satisfactory
to such Lender.

SECTION 6. Conditions to Effectiveness of the Amendments to the Loan Documents.
The amendments contained in Section 3 shall become effective on the date on
which the following conditions precedent have been satisfied or waived (the date
on which such conditions shall have been so satisfied or waived, the “Second
Amendment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the Borrower
and the Required Lenders (for the avoidance of doubt, any such determination of
the Required Lenders to be made after giving effect to the Commitment Increase).

(b) The Commitment Increase Effective Date shall have occurred.

(c) Solely with respect to the amendments to the definition of “Maximum
Permitted Outstanding Amount” and the component definitions thereof having the
effect of increasing the Maximum Permitted Outstanding Amount, the
Administrative Agent shall have received a counterpart of this Amendment
executed and delivered by the Supermajority Lenders.

(d) The Administrative Agent, the Arrangers and each Lender shall have received
all fees required to be paid (including the Consent Fee (to the extent such
Lender has executed and delivered a counterpart to this Amendment on or prior to
the Consent Deadline) and the Upfront Fee), and all expenses for which invoices
have been presented (including the reasonable and documented out-of-pocket fees
and expenses of legal counsel), on or before the Second Amendment Effective
Date.

(e) Immediately prior to and after giving effect to such amendments (i) no
Default or Event of Default shall have occurred and be continuing and (ii) each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of such date (except that any representations
and warranties which expressly relate to an earlier date shall be true and
correct in all material respects as of such earlier date).

(f) The Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower certifying that the conditions specified in
clause (e) of this Section 6 have been satisfied as of the Second Amendment
Effective Date.

SECTION 7. Conditions to Effectiveness of the Amendments to the Applicable
Margin. The amendments contained in Section 4 shall become effective on the date
on which the following conditions precedent have been satisfied or waived (the
“Applicable Margin Amendment Effective Date”, which Applicable Margin Amendment
Effective Date must occur on or prior to January 31, 2015); it being understood
and agreed that the amendments contained in Section 4 shall only be effective
from and after the latest date on which a condition precedent set forth in this
Section 7 is

 

- 3 -



--------------------------------------------------------------------------------

satisfied or waived and that any counterpart of this Amendment executed and
delivered on or prior to such date will remain an effective and binding consent
to the amendments contained in Section 4 until January 31, 2015:

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed and delivered by a duly authorized officer of the Borrower
and each Lender, by no later than January 31, 2015.

(b) The Administrative Agent, Arrangers and each Lender shall have received all
fees required to be paid (including the Consent Fee (to the extent such Lender
has executed and delivered a counterpart to this Amendment on or prior to the
Consent Deadline) and the Upfront Fee), and all expenses for which invoices have
been presented (including the reasonable and documented out-of-pocket fees and
expenses of legal counsel), on or before the Applicable Margin Effective Date.

(c) The Commitment Increase Effective Date shall have occurred.

(d) Immediately prior to and after giving effect to such amendments (i) no
Default or Event of Default shall have occurred and be continuing and (ii) each
of the representations and warranties made by any Loan Party in or pursuant to
the Loan Documents shall be true and correct in all material respects on and as
of such date as if made on and as of such date (except that any representations
and warranties which expressly relate to an earlier date shall be true and
correct in all material respects as of such earlier date).

(e) The Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Borrower certifying that the conditions specified in
clause (d) of this Section 7 have been satisfied as of the Applicable Margin
Effective Date.

SECTION 8. Representations and Warranties. On and as of the date hereof, the
Borrower hereby confirms, reaffirms and restates that, after giving effect to
this Amendment (i) each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents are true and correct in all material
respects on and as of the date hereof as if made on and as of such date (except
that any representations and warranties which expressly relate to an earlier
date shall be true and correct in all material respects as of such earlier date)
and (ii) no Default or Event of Default shall have occurred or be continuing on
the date hereof.

SECTION 9. Continuing Effect; No Other Amendments or Consents.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “the Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

- 4 -



--------------------------------------------------------------------------------

(b) The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

SECTION 10. Fees.

(a) The Borrower agrees to pay or cause to be paid to the Administrative Agent
for the account of each Lender that has executed and delivered a counterpart to
this Amendment to the Administrative Agent on or prior to December 12, 2014 (the
“Consent Deadline”), a consent fee in an amount equal to 0.10% of such Lender’s
Revolving Commitment as of the Second Amendment Effective Date (for the
avoidance of doubt, and after giving effect to the Commitment Increase and the
amendment set forth in Section 3(b)) (the “Consent Fee”), payable on, and
subject to the occurrence of, the Second Amendment Effective Date.

(b) The Borrower agrees to pay or cause to be paid to the Administrative Agent,
(i) for the ratable benefit of each Lender providing the Commitment Increase as
of the Commitment Increase Effective Date, an upfront fee in an amount equal to
0.25% of the aggregate amount of the Commitment Increase provided by such Lender
on the Commitment Increase Effective Date, due and payable on the Commitment
Increase Effective Date and (ii) for the ratable benefit of each Lender
increasing the amount of its Revolving Commitment pursuant to the amendment set
forth in Section 3(b), an upfront fee in an amount equal to 0.25% of the
aggregate amount of such increase in its Revolving Commitment provided by such
Lender on the Second Amendment Effective Date, due and payable on the Second
Amendment Effective Date (the fees described in clauses (i) and
(ii) collectively, the “Upfront Fee”).

SECTION 11. Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation and delivery of this
Amendment, and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and documented out-of-pocket fees and disbursements of one counsel to the
Administrative Agent in accordance with the terms in the Credit Agreement.

SECTION 12. Counterparts. This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

SECTION 13. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Each party hereto acknowledges and agrees that its
submission of a signature page to this Amendment is irrevocable and binding on
such party and its respective successors and assigns even if such signature page
is submitted prior to the effectiveness of any amendment contained herein.

SECTION 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

COLONY FINANCIAL, INC. By:  

/s/ Mark M. Hedstrom

  Name:   Mark M. Hedstrom   Title:   Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Lauren Gubkin

  Name:   Lauren Gubkin   Title:   Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Lauren Gubkin

  Name:   Lauren Gubkin   Title:   Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ James P. Johnson

  Name:   James P. Johnson   Title:   Senior Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:  

/s/ Alicia Borys

  Name:   Alicia Borys   Title:   Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:  

/s/ Michael King

  Name:   Michael King   Title:   Vice President

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch, as Lender By:  

/s/ Joanna Soliman

  Name:   Joanna Soliman   Title:   Vice President By:  

/s/ J.T. Johnston Coe

  Name:   J.T. Johnston Coe   Title:   Managing Director

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

One West Bank N. A., as Lender By:  

/s/ Bryan Cavalier

  Name:   Bryan Cavalier   Title:   SVP

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Authorized Signatory By:  

/s/ Sean MacGregor

  Name:   Sean MacGregor   Title:   Authorized Signatory

 

Signature Page to Second Amendment



--------------------------------------------------------------------------------

Exhibit A

AMENDED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CONFORMED VERSION

 

 

 

$360,000,000620,000,000

CREDIT AGREEMENT

among

COLONY FINANCIAL, INC.,

as Borrower,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of August 6, 2013

 

 

 

J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A., as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1.  

DEFINITIONS

     15   

1.1

 

Defined Terms

     15   

1.2

 

Other Definitional Provisions

     3239    SECTION 2.  

AMOUNT AND TERMS OF COMMITMENTS

     3340   

2.1

 

Revolving Commitments

     3340   

2.2

 

Procedure for Revolving Loan Borrowing

     3440   

2.3

 

Commitment Fees, etc.

     3441   

2.4

 

Termination or Reduction of Revolving Commitments

     3441   

2.5

 

Optional Prepayments

     3441   

2.6

 

Mandatory Prepayments and Commitment Reductions

     3542   

2.7

 

Conversion and Continuation Options

     3643   

2.8

 

Limitations on Eurodollar Tranches

     3744   

2.9

 

Interest Rates and Payment Dates

     3744   

2.10

 

Computation of Interest and Fees

     3744   

2.11

 

Inability to Determine Interest Rate

     3744   

2.12

 

Pro Rata Treatment and Payments

     3845   

2.13

 

Requirements of Law

     3946   

2.14

 

Taxes

     4047   

2.15

 

Indemnity

     4451   

2.16

 

Change of Lending Office

     4451   

2.17

 

Replacement of Lenders

     4451   

2.18

 

Defaulting Lenders

     4552   

2.19

 

Incremental Commitments

     4754   

2.20

 

Term Loan Conversion; Repayment of Converted Term Loans

     4855    SECTION 3.  

LETTERS OF CREDIT

     4855   

3.1

 

L/C Commitment

     4855   

3.2

 

Procedure for Issuance of Letter of Credit

     4956   

3.3

 

Fees and Other Charges

     4957   

3.4

 

L/C Participations

     4957   

3.5

 

Reimbursement Obligation of the Borrower

     5058   

3.6

 

Obligations Absolute

     5058   

3.7

 

Letter of Credit Payments

     5158   

3.8

 

Applications

     5159   

3.9

 

Actions in Respect of Letters of Credit.

     5159   

3.10

 

Reporting

     59    SECTION 4.  

REPRESENTATIONS AND WARRANTIES

     5159   

4.1

 

Financial Condition

     5259   

4.2

 

No Change

     5260   

4.3

 

Existence; Compliance with Law

     5260   

4.4

 

Power; Authorization; Enforceable Obligations

     5260   

4.5

 

No Legal Bar

     5361   

4.6

 

Litigation

     5361   

4.7

 

No Default

     5361   

4.8

 

Ownership of Property; Liens

     5361   



--------------------------------------------------------------------------------

4.9

 

Intellectual Property

     5361   

4.10

 

Taxes

     5361   

4.11

 

Federal Regulations

     5462   

4.12

 

Labor Matters

     5462   

4.13

 

ERISA

     5462   

4.14

 

Investment Company Act

     5462   

4.15

 

[Reserved]

     5462   

4.16

 

Use of Proceeds

     5462   

4.17

 

Environmental Matters

     5562   

4.18

 

Accuracy of Information, etc.

     5563   

4.19

 

Security Documents

     5563   

4.20

 

Solvency

     5664   

4.21

 

Senior Indebtedness

     5664   

4.22

 

Insurance

     5664   

4.23

 

Anti-TerrorismAnti-Corruption Laws; Economic and Sanctions Laws

     5664   

4.24

 

Stock Exchange Listing

     5665   

4.25

 

REIT Status

     5665    SECTION 5.  

CONDITIONS PRECEDENT

     5765   

5.1

 

Conditions to Initial Extension of Credit

     5765   

5.2

 

Conditions to Each Extension of Credit

     5967    SECTION 6.  

AFFIRMATIVE COVENANTS

     5968   

6.1

 

Financial Statements

     6068   

6.2

 

Certificates; Other Information

     6068   

6.3

 

Payment of Obligations

     6170   

6.4

 

Maintenance of Existence; Compliance

     6270   

6.5

 

Maintenance of Property; Insurance

     6270   

6.6

 

Inspection of Property; Books and Records; Discussions

     6270   

6.7

 

Notices

     6271   

6.8

 

Environmental Laws

     6371   

6.9

 

Maintenance of REIT Status; New York Stock Exchange Listing

     6372   

6.10

 

Additional Collateral, etc.

     6372   

6.11

 

Use of Proceeds

     6573   

6.12

 

Information Regarding Collateral

     6573   

6.13

 

Organization Documents of Affiliated Investors

     6574   

6.14

 

Distribution Accounts

     6574    SECTION 7.  

NEGATIVE COVENANTS

     6674   

7.1

 

Financial Condition Covenants

     6674   

7.2

 

Indebtedness

     6675   

7.3

 

Liens

     6876   

7.4

 

Fundamental Changes

     7078   

7.5

 

Disposition of Property

     7079   

7.6

 

Restricted Payments

     7079   

7.7

 

Investments

     7281   

7.8

 

Optional Payments and Modifications of Certain Debt Instruments

     7381   

7.9

 

Transactions with Affiliates

     7382   

7.10

 

Accounting Changes

     7482   

7.11

 

Swap Agreements

     7482   

7.12

 

Changes in Fiscal Periods

     7483   



--------------------------------------------------------------------------------

7.13

 

Negative Pledge Clauses

     7483   

7.14

 

[Reserved]Use of Proceeds

     7483   

7.15

 

Nature of Business

     7483   

7.16

 

Margin Stock

     7483   

7.17

 

Amendment, Waiver and Terminations of Certain Agreements

     7483    SECTION 8.  

EVENTS OF DEFAULT

     7584    SECTION 9.  

THE AGENTS

     7888   

9.1

 

Appointment

     7888   

9.2

 

Delegation of Duties

     7888   

9.3

 

Exculpatory Provisions

     7888   

9.4

 

Reliance by Administrative Agent

     7988   

9.5

 

Notice of Default

     7989   

9.6

 

Non-Reliance on Agents and Other Lenders

     7989   

9.7

 

Indemnification

     8089   

9.8

 

Agent in Its Individual Capacity

     8090   

9.9

 

Successor Administrative Agent

     8090   

9.10

 

Arrangers and Syndication Agent

     8190    SECTION 10.  

MISCELLANEOUS

     8190   

10.1

 

Amendments and Waivers

     8190   

10.2

 

Notices

     8392   

10.3

 

No Waiver; Cumulative Remedies

     8493   

10.4

 

Survival of Representations and Warranties

     8494   

10.5

 

Payment of Expenses and Taxes

     8494   

10.6

 

Successors and Assigns; Participations and Assignments

     8595   

10.7

 

Adjustments; Set-off

     8898   

10.8

 

Counterparts

     8999   

10.9

 

Severability

     8999   

10.10

 

Integration

     8999   

10.11

 

GOVERNING LAW

     8999   

10.12

 

Submission To Jurisdiction; Waivers

     8999   

10.13

 

Acknowledgements

     90100   

10.14

 

Releases of Guarantees and Liens

     91100   

10.15

 

Confidentiality

     91101   

10.16

 

WAIVERS OF JURY TRIAL

     92102   

10.17

 

USA Patriot Act

     92102   

10.18

 

Investment Asset Reviews

     92102   

10.19

 

Secured Swap Agreements

     93103   



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Commitments 4.4    Consents, Authorizations, Filings and Notices 4.19   
UCC Filing Jurisdictions 7.2(d)    Existing Indebtedness 7.3(f)    Existing
Liens

EXHIBITS:

 

A    Form of Guarantee and Collateral Agreement B    Form of Compliance
Certificate C    Form of Closing Certificate D    Form of Assignment and
Assumption E    Form of Notice of Borrowing/Conversion/Continuation F    Form of
U.S. Tax Compliance Certificate G    Form of Increased Facility Activation
Notice—Incremental Revolving Commitments H    Form of New Lender Supplement I   
Form of Investment Asset Report



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of August 6, 2013, among Colony
Financial, Inc., a Maryland corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative
agent.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16th of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1⁄2 of 1% and
(c) the Eurodollar Rate on such day (or, if such day is not a Business Day, the
next preceding Business Day) for a deposit in Dollars with a maturity of one
month plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Additional Convertible Notes”: convertible notes that are issued by the
Operating Partnership in a transaction permitted by Section 7.2.

“Adjusted Net Book Value”: (i) the net book value (determined in accordance with
GAAP), plus (ii) solely with respect to any Commercial Real Estate Ownership
Investment and solely to the extent deducted in determining net book value, real
property depreciation and amortization minus (iii) solely with respect to any
Commercial Real Estate Ownership Investment and solely to the extent included in
determining net book value, maintenance capital expenditures.

“Adjustment Date”: as defined in the definition of “Applicable Margin”.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Revolving Commitments and as the administrative agent for
the Lenders under this Agreement and the other Loan Documents, together with any
of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Affiliated Investor”: a Person that (i) owns directly or indirectly an
Investment Asset and (ii) is either a Pledged Affiliate or a Person in which any
Capital Stock is directly or indirectly owned by a Pledged Affiliate. For the
avoidance of doubt, an Investment Asset Issuer shall not constitute an
Affiliated Investor.

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) prior to the Revolving Termination Date, the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding and (b) thereafter, the aggregate unpaid principal amount of such
Lender’s Converted Term Loans then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Amortization Payment Date”: the sixth day of each February, May, August and
November to occur while such Loan is outstanding (beginning with November 6,
2016) (or, if any such date is not a Business Day, the Business Day immediately
preceding such date) and the final maturity date of such Loan.

“Annualized Asset Core Earnings”: as of any date of determination, with respect
to any Investment Asset, the product of (a) the Qualified Investment Asset Core
Earnings with respect to such Investment Asset for the then most recently ended
fiscal quarter of the Borrower for which financial statements have been
delivered or required to be delivered pursuant to Section 6.1, multiplied by
(b) 4.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.

“Applicable Margin”: the rate per annum set forth under the relevant column
heading below:

 

Consolidated Leverage Ratio

   Applicable Margin for
Eurodollar Loans     Applicable Margin for
ABR Loans  

Greater than or equal to 0.35 to 1.00

     3.00 %      2.00 % 

Less than 0.35 to 1.00

     2.75 %      1.75 % 

Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 6.1 and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column above shall apply. In addition, at all times while an Event
of Default shall have occurred and be continuing, the highest rate set forth in
each column above shall apply. Each determination of the Consolidated Leverage
Ratio pursuant to this definition shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.

“Application”: with respect to an Issuing Lender, an application, in such form
as thesuch Issuing Lender may specify from time to time, requesting thesuch
Issuing Lender to open a Letter of Credit.

 

6



--------------------------------------------------------------------------------

“Approved Bulls Holder”: either (x) an Unlevered Affiliated Investor or (y) any
other Affiliated Investor, so long as the aggregate amount of Indebtedness
(other than Indebtedness incurred pursuant to the Loan Documents) outstanding of
such Affiliated Investor and all Affiliated Investors that, directly or
indirectly, hold Capital Stock of such Affiliated Investor does not exceed 40%
of the aggregate net book value of the Bulls Loan Portfolio (determined in
accordance with GAAP).

“Approved Fund”: as defined in Section 10.6(b).

“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners identified on the
cover page of this Agreement.

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Revolving Loans hereunder.

“Bulls Loan Portfolio”: That certain Portfolio acquired on June 30, 2011 from MB
Financial Bank and comprised primarily of residential, land, office, retail and
multifamily loans owned directly between ColFin Bulls Funding A, LLC and ColFin
Bulls Funding B, LLC or indirectly through their respective Subsidiaries.

“Business”: as defined in Section 4.17(b).

 

7



--------------------------------------------------------------------------------

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“CAH”: Colony American Homes, Inc.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries; provided,
however, that Capital Expenditures shall exclude all Capital Expenditures made
with respect to any Investment Asset.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

“Capsource ColFin Facility” means the secured term loan facility provided
pursuant to the Loan and Security Agreement dated as of May     , 2012 by and
among ColFin-O EXR LF II Borrower, LLC, CapitalSource Finance LLC as a lender,
the other lenders from time to time party thereto and CapitalSource Bank, as
administrative payment and collateral agent thereunder.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits maturing within one year from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by
Standard & Poor’s Ratings Services (“S&P”) or P-2 by Moody’s Investors Service,
Inc. (“Moody’s”), or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within one year from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A-2 by S&P or P-2 by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets

 

8



--------------------------------------------------------------------------------

satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Cash Pay Asset”: any Investment Asset with respect to which (i) at least 66
2/3% of the total interest thereon (comprised of interest payable in cash,
“pay-in-kind” interest and interest attributable to any accretion of original
issue discount applicable to such Investment Asset) is payable at least
semi-annually in cash or (ii) cash interest in excess of either (A) 4.5% above
3-month LIBOR or (B) a fixed rate of 6%, in each case, payable at least
semi-annually.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is August 6, 2013.

“Cobalt Issuer”: the Pledged Affiliate that owns, directly or indirectly, the
Cobalt Portfolio (which, as of the Second Amendment Effective Date, is expected
to include, collectively, ColFin Cobalt General Partner, LLC, ColFin Cobalt
REIT, Inc. and CIR III-1 REIT).

“Cobalt Portfolio”: that certain Portfolio of industrial real property assets to
be acquired by the Borrower or certain Subsidiaries of the Borrower from Cobalt
Capital Partners or any affiliate thereof after the Second Amendment Effective
Date, and to be owned directly or indirectly by the Cobalt Issuer.

“Code”: the Internal Revenue Code of 1986, as amended.

“ColFin EXR Facility” means the secured term loan facility provided pursuant to
the Fourth Amended and Restated Loan and Security Agreement dated November 25,
2009 by and among Exclusive Resorts Real Estate Holdings I, LLC and certain of
its affiliates, as borrowers, ColFin-O EXR LF II Borrower, LLC, as a lender, the
other lenders from time to time party thereto and ColFin-O EXR LF II Borrower,
LLC, as administrative payment and collateral agent thereunder.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Colony Capital Internalization”: the consummation of a transaction following
which, among other things, the REIT Entity and its Subsidiaries will be managed
and operated by an internal management and employee team, as a result of (among
other transactions) the acquisition by the REIT Entity or one or more of its
Subsidiaries (which may include the Operating Partnership or one of its
Subsidiaries) from Colony Capital, LLC or one or more of its affiliates of
Colony Capital LLC’s and such affiliates’ real estate and investment management
businesses and operations related to properties owned by the the REIT Entity and
its Subsidiaries.

“Commercial Real Estate Debt Investment”: a commercial mortgage loan or other
commercial real estate-related debt investment.

“Commercial Real Estate Ownership Investment”: a fee simple interest in
commercial real property that is located in the United States, Europe, Japan,
Mexico or Canada. For purposes of the definition of “Maximum Permitted
Outstanding Amount”, a Portfolio consisting entirely of Commercial Real Estate
Ownership Investments, as defined above, shall be deemed to be a single
Commercial Real Estate Ownership Investment.

 

9



--------------------------------------------------------------------------------

“Commitment Fee Rate”: (a) at any time that the Facility Utilization is below
50%, 0.50% and (b) otherwise, 0.40%; provided that at any time that any
Indebtedness described in Section 7.2(h) shall have been incurred and shall
remain outstanding, the Commitment Fee Rate shall be 1.00%.

“Commitment Increase”: as defined in Section 2.19(a).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated July, 2013 and furnished to certain Lenders.

“Consolidated Cash Interest Expense”: for any period, that portion of
Consolidated Interest Expense for such period that is paid or payable in cash;
provided, however, that Consolidated Cash Interest Expense shall exclude (i) any
interest expense recognized in such period that is paid from a prefunded
interest reserve for such period to the extent the amounts in such prefunded
interest reserve were included in Consolidated Cash Interest Expense in a prior
period and (ii) any fees and expenses accounted for as deferred financing
costs).

“Consolidated EBITDA”: for any period, Core Earnings for such period excluding
(but only to the extent included in determining Core Earnings for such period)
(i) Consolidated Interest Expense and (ii) provisions for taxes based on income
of the Borrower and its Consolidated Subsidiaries (limited in each case, to the
extent that such interest or taxes are incurred by any Non Wholly-Owned
Consolidated Affiliate, to the Consolidated Group Pro Rata Share thereof).

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Cash Interest Expense for such period, (b) Consolidated Lease
Expense for such period, (c) the aggregate amount actually paid by the Borrower
and its Subsidiaries during such period on account of Capital Expenditures
(excluding the principal amount of Indebtedness (other than any Revolving Loans)
incurred in connection with such expenditures), (d) scheduled payments made
during such period on account of principal of Indebtedness of the Borrower or
any of its Consolidated Subsidiaries (excluding scheduled principal payments and
any payment at maturity in respect of Converted Term Loans and the Capsource
ColFin Facility), and (e) the amount of Restricted Payments paid or required to
be paid by the Borrower in cash during such period in respect of any of its
preferred Capital Stock, and (f) an amount equal to the greater of (x) the
Consolidated Group Pro Rata Share of scheduled payments of principal under the
Capsource ColFin Facility during such period less the Consolidated Group Pro
Rata Share of payments of principal actually received by the Borrower or a
Consolidated Subsidiary thereof in immediately available funds under the ColFin
EXR Facility during such period and (y) $0..

“Consolidated Group Pro Rata Share”: (i) with respect to any Unconsolidated
Affiliate, the percentage interest held by the Borrower and its Consolidated
Subsidiaries, in the aggregate, in such Unconsolidated Affiliate determined by
calculating the percentage of Capital Stock of such Unconsolidated Affiliate
owned by the Borrower and its Consolidated Subsidiaries and (ii) with respect to
any Non Wholly-Owned Consolidated Affiliate, the percentage interest held by the
Borrower and its Wholly Owned Subsidiaries, in the aggregate, in such Non
Wholly-Owned Consolidated Affiliate determined by calculating the percentage of
Capital Stock of such Non Wholly-Owned Consolidated Affiliate owned by the
Borrower and its Wholly Owned Subsidiaries.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Consolidated Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP); provided that Consolidated Interest Expense
shall, with respect to any Non Wholly-Owned Consolidated Affiliate, only include
the Consolidated Group Pro Rata Share of the total cash interest expense
(determined in accordance with GAAP) of such Non Wholly-Owned Consolidated
Affiliate for such period. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents, following the consummation of the Up-REIT
Transaction all interest expense related to the Convertible Notes shall be
deemed to be interest expense of the Borrower for all purposes of the Loan
Documents (including without limitation any financial definitions) to the extent
not otherwise constituting interest expense of the Borrower.

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Borrower and its Consolidated Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP; provided, however, that
Consolidated Lease Expense shall exclude all Consolidated Lease Expense incurred
with respect to any Investment Asset.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Total
Debt on such day to (b) Total Asset Value as of such date.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP. For the avoidance of doubt, such Consolidated Net
Income shall be calculated prior to the deduction of any dividends.

“Consolidated Subsidiaries”: as to any Person, all Subsidiaries of such Person
which are consolidated with such Person for financial reporting purposes under
GAAP.

“Consolidated Tangible Net Worth”: at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries under stockholders’ equity at such
date minus the Intangible Assets of the Borrower and its Consolidated
Subsidiaries on such date; provided, however, that there shall be excluded from
the calculation of “Consolidated Tangible Net Worth” any effects resulting from
the application of FASB ASC No. 715: Compensation - Retirement Benefits. ;
provided, further, that notwithstanding anything to the contrary in this
Agreement or the other Loan Documents, following the consummation of the Up-REIT
Transaction the amount of stockholders’ equity included on the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries shall reflect
(to the extent not otherwise reflected) a reduction in an amount equal to the
amount of the Convertible Notes then outstanding for all purposes of the Loan
Documents (including without limitation any financial definitions).

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Consolidated Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP; provided that
Consolidated Total Debt shall (i) also include the Consolidated Group Pro Rata
Share of the aggregate amount of all Indebtedness of each Unconsolidated
Affiliate that would be reflected on a balance sheet of such Unconsolidated
Affiliate prepared in accordance with GAAP, net of the Consolidated Group Pro
Rata Share of uncommitted cash on hand at and available to Unconsolidated
Affiliates to pay down such Indebtedness, (ii) exclude any Indebtedness
attributable to a Specified GAAP Reportable B Loan Transaction, (iiiii) exclude
50% of

 

11



--------------------------------------------------------------------------------

Permitted Warehouse Indebtedness (provided that (x) no more than $250,000,000 of
Permitted Warehouse Indebtedness may be excluded pursuant to this clause
(iiiii) and (y) solely for the purpose of this definition, Permitted Warehouse
Indebtedness shall exclude any portion of Warehouse Indebtedness used to finance
the purchase or origination of a Commercial Real Estate Debt Investment that
continues to secure such Warehouse Indebtedness twelve months after the purchase
or origination thereof), (iviii) exclude all Permitted Non-Recourse CLO
Indebtedness and (viv) solely with respect to the Indebtedness of any Non
Wholly-Owned Consolidated Affiliate, only include the Consolidated Group Pro
Rata Share of such Indebtedness.

“Continuing Directors”: the directors of the Borrower on the Closing Date, after
giving effect to the transactions contemplated hereby, and each other director,
if, in each case, such other director’s nomination for election to the board of
directors of the Borrower is recommended by at least 66-2/3% of the then
Continuing Directors in his or her election by the shareholders of the Borrower.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to veto, direct
or cause the direction of the management or fundamental policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise
which for purposes of this definition shall include, among other things,
ownership of Capital Stock having at least 50% of the voting interests of a
Person or having majority control of a board of directors or equivalent
governing body of a Person.

“Control Agreement”: a deposit account control agreement or securities account
control agreement, as applicable, executed by a Loan Party, the Administrative
Agent and the applicable depository bank or securities intermediary granting the
Administrative Agent control over the applicable deposit account or securities
account, which agreement shall be in form and substance satisfactory to the
Administrative Agent.

“Converted Term Loan”: as defined in Section 2.20.

“Converted Term Loan Maturity Date”: August 6, 2018.

“Convertible Notes”: collectively, (i) the 5.00% Convertible Senior Notes due on
April 15, 2023 outstanding on the Second Amendment Effective Date, (ii) the
3.875% Convertible Senior Notes due on January 15, 2021 outstanding on the
Second Amendment Effective Date and (iii) any refinancing, refunding or renewal
or extension thereof (provided that such refinancing, refunding, renewal or
extension does not increase the principal amount thereof (except an increase
attributable to any accrued interest thereon and the amount of any fees and
expenses incurred in connection therewith) or shorten the maturity thereof), in
the case of clauses (i) and (ii), issued pursuant to the Convertible Notes
Indenture.

“Convertible Notes Indenture”: the Indenture, dated as of April 10, 2013,
between the REIT Entity and the Bank of New York Mellon, as trustee, as
supplemented from time to time, including by the First Supplemental Indenture
dated as of April 10, 2013 and the Second Supplemental Indenture, dated as of
January 28, 2014.

“Core Earnings”: for any period, Consolidated Net Income of the Borrower for
such period, excluding (but only to the extent included in determining
Consolidated Net Income for such period) the sum of (a) non-cash equity
compensation expense, (b) real property depreciation and amortization, (c) any
unrealized gains or losses from mark to market valuation changes (other than

 

12



--------------------------------------------------------------------------------

permanent impairment) that are included in Consolidated Net Income,
(d) extraordinary or non-recurring non-cash gains or losses, (e) fees, costs and
expenses, including underwriting and issuance discounts of the Borrower and its
Subsidiaries, paid or incurred, as applicable, during such period as a result of
the formation of the Borrower or the issuance of Capital Stock of the Borrower,
in each case to the extent permitted hereunder, whether or not consummated,
(f) incentive fees earned during such period pursuant to the Management
Agreement, to the extent permitted hereunder and (g) one-time expenses, charges
or gains relating to changes in GAAP; provided, that Core Earnings shall, solely
with respect to the Core Earnings attributable to any Non Wholly-Owned
Consolidated Affiliate, only include the Consolidated Group Pro Rata Share of
such attributable amount.

“Credit Party”: the Administrative Agent,  theany Issuing Lender or any other
Lender and, for the purposes of Section 10.13 only, any other Agent and the
Arrangers.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Revolving
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party or the Borrower, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Revolving Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s or the
Borrower’s receipt, as applicable, of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a Lender
Parent that has, become the subject of a Bankruptcy Event. Any determination by
the Administrative Agent made in writing to the Borrower and each Lender that a
Lender is a Defaulting Lender under any one or more of clauses (a) through
(d) above shall be conclusive and binding absent manifest error.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock which, by its terms (or by the
terms of any security or other Capital Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Capital Stock
other than Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Capital Stock other than
Disqualified Capital Stock), in whole or in part, (c) provides for the

 

13



--------------------------------------------------------------------------------

scheduled payments of dividends in cash, or (d) is or becomes convertible into
or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
ninety-one (91) days after the Converted Term Loan Maturity Date.

“Disqualifying Event”: at any time with respect to any Investment Asset, the
occurrence of any of the following: (i) such Investment Asset (other than an
Investment Asset composed of the Capital Stock of CAH) failing to have positive
Qualified Investment Asset Core Earnings subsequent to such Qualified Investment
Asset becoming a Qualified Investment Asset, (ii) a Disposition of such
Investment Asset or (iii) such Investment Asset failing to satisfy any of the
Qualifying Criteria applicable thereto.

“Distribution Account”: as defined in Section 6.14(a).

“Distributions”: (a) any and all dividends, distributions or other payments or
amounts made, or required to be paid or made to a Loan Party by any Affiliated
Investor who, directly or indirectly, owns an Investment Asset, including,
without limitation, any distributions of payments to such Loan Party in respect
of principal, interest or other amounts relating to such Investment Asset owned,
directly or indirectly, by such Affiliated Investor and (b) any and all amounts
owing to such Loan Party from the disposition, dissolution or liquidation of
such Affiliated Investor (or any direct or indirect parent thereof) or from the
issuance or sale of Capital Stock of such Affiliated Investor (or any direct or
indirect parent thereof).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all laws (including common law), treaties, rules,
orders, regulations, statutes, ordinances, codes, decrees, requirements of any
Governmental Authority or other Requirements of Law regulating, relating to or
imposing liability or standards of conduct concerning protection of human health
or the environment, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under
Section 414 of the Code.

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived; (e) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (g) the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Group Member or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the

 

14



--------------------------------------------------------------------------------

termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any Group
Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (k) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A of ERISA); or (l) the failure
by any Group Member or any of its ERISA Affiliates to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to Withdrawal Liability under Section 4201 of ERISA.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the British Bankers
AssociationICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 A.M., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurodollar Base Rate

    1.00 - Eurocurrency Reserve Requirements  

“Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

15



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary”: (1) any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower, (2) any Domestic Subsidiary substantially all of whose assets
consist of equity interests in an Excluded Foreign Subsidiary or (3) any
Domestic Subsidiary of an Excluded Foreign Subsidiary.

“Excluded Subsidiary”: any Subsidiary that (i) is an Immaterial Subsidiary or
(ii) that has or is reasonably expected to incur secured Indebtedness within 120
days (or by such later date as the Administrative Agent may agree in its sole
discretion) of becoming subject to the requirements of Section 6.10(b) hereof
that (x) is owed to a Person that is not an Affiliate of the Borrower or any
Subsidiary thereof and (y) by its terms does not permit such Subsidiary to
guarantee the Obligations of the Borrower.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation, if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Swap Obligation (or
any guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of (or grant of such security
interest by, as applicable) such Subsidiary Guarantor becomes or would otherwise
have become effective with respect to such Swap Obligation but for such
Subsidiary Guarantor’s failure to constitute an “eligible contract participant”
at such time. If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal or unlawful under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof).

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party (or any direct or indirect investor therein) being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Revolving Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Revolving Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.14, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Loan or Revolving
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Credit Party’s failure to comply with
Section 2.14(f), and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Facility Utilization”: at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of Total Revolving Extensions of Credit
divided by (b) the Total Revolving Commitments.

 

16



--------------------------------------------------------------------------------

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FDIC”: the Federal Deposit Insurance Corporation.

“FDIC Investment”: any Investment Asset consisting of (x) a Portfolio acquired
from the FDIC pursuant to a joint venture with the FDIC or (y) the Capital Stock
of any Affiliated Investor that holds, directly or indirectly, such Portfolio,
in each case solely to the extent that the grant of a Lien in favor of the
Administrative Agent, for the benefit of the Lenders, by the applicable Loan
Party in any Capital Stock of any Affiliated Investor that holds, directly or
indirectly, such FDIC Investment would under applicable Law not require a
consent or authorization of the FDIC that has not been obtained.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Payment Date”: (a) until the Revolving Termination Date, the last day of
each March, June, September and December and (b) the last day of the Revolving
Commitment Period.

“First Priority Commercial Real Estate Debt Investments”: any Commercial Real
Estate Debt Investment secured by a first priority Lien on the underlying asset
(which, for the avoidance of doubt, shall not include any “B-note” or “B-piece”
or any other junior tranche of an investment) and with respect to which no other
Indebtedness has been incurred that is prior in right of payment in any respect
(in each case to the extent held by (i) a Loan Party or (ii) an Unlevered
Affiliated Investor). For purposes of the definition of “Maximum Permitted
Outstanding Amount”, a Portfolio consisting entirely of First Priority
Commercial Real Estate Debt Investments, as defined above, shall be deemed to be
a single First Priority Commercial Real Estate Debt Investment; provided that
(other than for purposes of the definition of Qualified Levered SPV Affiliated
Investor set forth herein) any Portfolio otherwise constituting a First Priority
Commercial Real Estate Debt Investment that includes one or more Non-Performing
Loans (and any single Investment Asset otherwise constituting a First Priority
Commercial Real Estate Investment that is a Non-Performing Loan) shall be deemed
to be a Junior Priority Commercial Real Estate Debt Investment for such
purposes.

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit

 

17



--------------------------------------------------------------------------------

Arrangement or Foreign Plan; (b) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or Foreign Plan required to be registered; or (c) the failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any material
provisions of applicable law and regulations or with the material terms of such
Foreign Benefit Arrangement or Foreign Plan.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect

 

18



--------------------------------------------------------------------------------

thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Immaterial Subsidiary”: as of any date, a Subsidiary that, together with its
Consolidated Subsidiaries, as of the last day of the most recent fiscal quarter
of the Borrower for which consolidated financial statements have been delivered
in accordance with Section 6.1 (x) did not have (a) assets with a value in
excess of 2.0% of Total Asset Value or (b) Consolidated EBITDA representing in
excess of 2.0% of Consolidated EBITDA for the four fiscal quarters ending on
such last day and (y) when taken together with all other Immaterial Subsidiaries
on a consolidated basis as of such date, did not have assets with a value in
excess of 5.0% of the Total Asset Value as of such date or Consolidated EBITDA
representing in excess of 5.0% of Consolidated EBITDA for the four fiscal
quarters ending on such date, each calculated by reference to the latest
consolidated financial statements delivered to the Administrative Agent in
accordance with Section 6.1. Any Immaterial Subsidiary may be designated to be a
Material Subsidiary for the purposes of this Agreement by written notice to the
Administrative Agent.

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agents an Increased Facility
Activation Notice pursuant to Section 2.19(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person (except for
Capital Stock (x) mandatorily redeemable as a result of a change of control or
asset sale so long as any rights of the holders thereof upon such occurrence
shall be subject to the prior Payment in Full of the Obligations or
(y) mandatorily redeemable not prior to the date that is 91 days after Payment
in Full), (h) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (g) above, (i) all obligations of
the kind referred to in clauses (a) through (h) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (j) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity

 

19



--------------------------------------------------------------------------------

(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. Notwithstanding anything to the contrary in this Agreement or the
other Loan Documents, following the consummation of the Up-REIT Transaction the
Convertible Notes shall be deemed to be Indebtedness of the Borrower for all
purposes of the Loan Documents (including without limitation any financial
definitions) to the extent not otherwise constituting Indebtedness of the
Borrower.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December (or, if an Event of Default is in existence, the
last day of each calendar month) to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan), the date
of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

20



--------------------------------------------------------------------------------

the Borrower may not select an Interest Period under the Revolving Facility that
would extend beyond the Revolving Termination Date, unless Revolving Loans are
converted into Converted Term Loans pursuant to Section 2.20, in which case the
Borrower may not select an Interest Period that would extend beyond the
Converted Term Loan Maturity Date; and

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Investment Asset”: a Commercial Real Estate Debt Investment, a Commercial Real
Estate Ownership Investment, a Preferred Equity Investment, Qualified SPV
Capital Stock or, Capital Stock in CAH or Capital Stock in the Cobalt Issuer, or
any Portfolio of any of the foregoing, in each case to the extent owned by a
Loan Party or any other Person in which a Loan Party, directly or indirectly,
owns any Capital Stock.

“Investment Asset Issuer”: (i) CAH and, (ii) the Cobalt Issuer and (iii) any
issuer of a Preferred Equity Investment, in each case, including any Subsidiary
thereof.

“Investment Asset Core Earnings”: as of any date of determination, with respect
to any Investment Asset, Consolidated Net Income of the Borrower for the fiscal
quarter most recently ended for which financial statements are available
pursuant to Section 6.1 attributable to such Investment Asset, excluding the sum
of (a) real property depreciation and amortization attributable to such
Investment Asset during such quarter, (b) any unrealized gains or losses from
mark to market valuation changes (other than permanent impairment) with respect
to such Investment Asset that are included in Consolidated Net Income for such
quarter, (c) one-time expenses, charges or gains in respect of such Investment
Asset during such quarter relating to changes in GAAP and (d) extraordinary or
non-recurring non-cash gains or losses attributable to such Investment Asset
during such quarter; provided, that Investment Asset Core Earnings shall, solely
with respect to the Investment Asset Core Earnings attributable to any Non
Wholly-Owned Consolidated Affiliate holding any such Investment Asset, only
include the Consolidated Group Pro Rata Share of such attributable amount;
provided further that any Investment Asset with respect to which a Disqualifying
Event shall have occurred under either clauses (ii) or (iii) of the definition
of Disqualifying Event shall be deemed to have an Investment Asset Core Earnings
of $0; provided further that with respect to any calculation of the Maximum
Permitted Outstanding Amount, the Investment Asset Core Earnings shall give pro
 forma treatment to any acquisition or disposition of assets that has occurred
during the fiscal quarter or other period to which the calculation of Investment
Assets Core Earnings relates.

“Investment Asset Payment”: (i) with respect to any Commercial Real Estate Debt
Investment, any payment made, directly or indirectly, to a Loan Party (whether
as a direct or indirect payment, dividend or other distribution from the
Affiliated Investor that owns such Commercial Real Estate Debt Investment, or
otherwise) representing proceeds of a principal payment made in respect of such
Commercial Real Estate Debt Investment, but excluding any scheduled, recurring
amortization payments (or any balloon payment payable upon maturity) in respect
of such Commercial Real Estate Debt Investment and (ii) with respect to any
Preferred Equity Investment, any payment made, directly or indirectly, to a Loan
Party (whether as a direct or indirect payment, dividend or other distribution
from the Affiliated Investor that owns such Preferred Equity Investment, or
otherwise) representing proceeds of (x) a redemption of all or any portion of
the preferred equity interests issued by the applicable Preferred Equity Issuer
in respect of such Preferred Equity Investment, but excluding any scheduled,
recurring redemption payments in respect of such Preferred Equity Investment or
(y) a liquidating or similar dividend or distribution made by the applicable
Preferred Equity Issuer.

 

21



--------------------------------------------------------------------------------

“Investment Asset Report”: for any fiscal quarter of the Borrower, a detailed
written report, certified by a Responsible Officer of the Borrower, of the
Investment Assets during such fiscal quarter, including (as applicable) the loan
loss results, loan loss reserves and adjustments with respect to such Investment
Assets, all material developments with respect to such Investment Assets, the
amount of Investment Asset Core Earnings attributable to such Investment Assets,
the book value (determined in accordance with GAAP) of such Investment Assets,
to the extent available, the fair value of such Investment Assets, in
substantially in the form of Exhibit I attached hereto.

“Investment Asset Review”: as defined in Section 10.18.

“Investments”: as defined in Section 7.7.

“IRS”: the United States Internal Revenue Service.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and Bank of America, N.A.
(or in each case any affiliate thereof) and any other Revolving Lender approved
by the Administrative Agent and the Borrower that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder, or any of their respective
affiliates, in each case in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender.

“Junior Priority Commercial Real Estate Debt Investments”: all Commercial Real
Estate Debt Investments that are not First Priority Commercial Real Estate Debt
Investments to the extent held by (i) a Loan Party or (ii) an Unlevered
Affiliated Investor. For purposes of the definition of “Maximum Permitted
Outstanding Amount”, a Portfolio consisting entirely of Junior Priority
Commercial Real Estate Debt Investments, as defined above (and any Portfolio of
First Priority Commercial Real Estate Debt Investments which includes one or
more Non-Performing Loans), shall be deemed to be a single Junior Priority
Commercial Real Estate Debt Investment.

“L/C Cash Collateral Account”: as defined in Section 3.1(c).

“L/C Commitment”: $40,000,000.as to any Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit pursuant to Section 3 in an aggregate
undrawn, unexpired face amount plus the aggregate unreimbursed drawn amount
thereof at any time not to exceed the amount set forth under the heading “L/C
Commitment” opposite such Issuing Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Issuing Lender becomes a party
thereto (its “Initial L/C Commitment”), in each case, as the same may be changed
from time to time pursuant to the terms hereof; provided, that the amount of any
Issuing Lender’s L/C Commitment may be (i) increased subject only to the consent
of such Issuing Lender and the Borrower (and notified to the Administrative
Agent), (ii) decreased, but only to the extent it is not decreased below the
Initial L/C Commitment of such Issuing Lender, subject only to the consent of
such Issuing Lender and the Borrower (and notified to the Administrative Agent)
or (iii) decreased at the option of the Borrower on a ratable basis for each
Issuing Lender outstanding at the time of such reduction (and notified to the
Issuing Lenders and the Administrative Agent).

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time.

 

22



--------------------------------------------------------------------------------

“L/C Obligations”: as at any time, an amount equal to the sum of (a)date of
determination, the aggregate then undrawn and unexpired amount of the thenamount
available to be drawn under all outstanding Letters of Credit and (b)plus the
aggregate amount of drawings under Letters of Credit that have not then been
reimbursed pursuant to Section 3.5.of all Unreimbursed Amounts. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.3. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Participants”: with respect to any Letter of Credit issued by an Issuing
Lender, the collective reference to all the Revolving Lenders other than the
Issuing Lender with respect to such Letter of Credit.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Liquidity”: at any time, the sum of (a) the aggregate amount of Unrestricted
Cash of the Loan Parties at such time, plus (b) an amount equal to (A) the
lesser of (i) the Total Revolving Commitments at such time and (ii) the Maximum
Permitted Outstanding Amount at such time, minus (B) Total Revolving Extensions
of Credit at such time.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Management
Subordination Agreement, the Notes, the REIT Guaranty (if applicable) and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Management Agreement”: the Management Agreement, dated September 29, 2009,
among the Manager, the Borrower and Colony Financial TRS, LLC, as amended to
date, and as the same may be amended, restated, supplemented, modified or
replaced after the date of this Agreement solely to the extent such amendment,
restatement, supplement, modification or replacement is permitted under
Section 7.17.

“Management Subordination Agreement”: the Management Subordination Agreement,
dated as of the Closing Date, among the Borrower, Colony Financial TRS, LLC, the
Manager and the Administrative Agent.

“Manager”: Colony Financial Manager, LLC, a Delaware limited liability company.

 

23



--------------------------------------------------------------------------------

“Material Indebtedness”: Indebtedness (other than the Loans) in an aggregate
principal amount in excess of $25,000,000.

“Material Subsidiary”: any Subsidiary other than an Immaterial Subsidiary.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, mold, radon, or any substance (whether
in gas, liquid or solid form), defined, classified or regulated as hazardous or
toxic or as a pollutant, contaminant, or waste (or words of similar meaning), in
or under any Environmental Law.

“Maximum Permitted Increase Amount”: the amount by which (x) $800,000,000
exceeds (y) the Total Revolving Commitments in effect on the Second Amendment
Effective Date (after giving effect to the Second Amendment and any Commitment
Increase effected in connection therewith).

“Maximum Permitted Outstanding Amount”: at any time, an amount that is equal to
the sum of:

(a) with respect to each First Priority Commercial Real Estate Debt Investment,
the lesser of (i) the product of 50% multiplied by the net book value of such
First Priority Commercial Real Estate Debt Investment (determined in accordance
with GAAP) and (ii) the product of 5.0 multiplied by the Annualized Asset Core
Earnings attributable to such First Priority Commercial Real Estate Debt
Investment, determined as of the last day of the then most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered to
the Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b), plus

(b) with respect to each Junior Priority Commercial Real Estate Debt Investment,
the lesser of (i) the product of 35% multiplied by the net book value of such
Junior Priority Commercial Real Estate Debt Investment (determined in accordance
with GAAP) and (ii) the product of 3.5 multiplied by the Annualized Asset Core
Earnings attributable to such Junior Priority Commercial Real Estate Debt
Investment, determined as of the last day of the then most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered to
the Administrative Agent and the Lenders pursuant to Section 6.1(a) or (b), plus

(c) with respect to the Qualified SPV Capital Stock in each Qualified Levered
SPV Affiliated Investor, the lesser of (i) the product of 35% multiplied by the
net book value of such Qualified SPV Capital Stock (determined in accordance
with GAAP) and (ii) the product of 3.5 multiplied by the Annualized Asset Core
Earnings attributable to such Qualified SPV Capital Stock, determined as of the
last day of the then most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered to the Administrative Agent and
the Lenders pursuant to Section 6.1(a) or (b), plus

(d) with respect to each Commercial Real Estate Ownership Investment held by any
Loan Party or an Unlevered Affiliated Investor, the lesser of (i) the product of
35% multiplied by the Adjusted Net Book Value of such Commercial Real Estate
Ownership Investment

 

24



--------------------------------------------------------------------------------

(determined in accordance with GAAP) and (ii) the product of 3.5 multiplied by
the Annualized Asset Core Earnings attributable to such Commercial Real Estate
Ownership Investment, plus

(e) with respect to each Preferred Equity Investment held by any Loan Party or
an Unlevered Affiliated Investor, the lesser of (i) the product of 35%
multiplied by the net book value of such Preferred Equity Investment (determined
in accordance with GAAP) and (ii) the product of 3.5 multiplied by the
Annualized Asset Core Earnings attributable to such Preferred Equity Investment,
plus

(f) (i) at any time that CAH has no Indebtedness outstanding, the product of 50%
multiplied by the Adjusted Net Book Value of the Capital Stock of CAH
(determined in accordance with GAAP) held by any Loan Party or an Unlevered
Affiliated Investor and (ii) at any other time, the product of 35% multiplied by
the Adjusted Net Book Value of Capital Stock of CAH (determined in accordance
with GAAP) held by any Loan Party or an Unlevered Affiliated Investor, plus

(g) with respect to the Bulls Loan Portfolio to the extent held by any
Affiliated Investor, the lesser of (i) the product of 35% multiplied by the net
book value of the Bulls Loan Portfolio (determined in accordance with GAAP) and
(ii) the product of 3.5 multiplied by the Annualized Asset Core Earnings
attributable to the Bulls Loan Portfolio, plus

(h) with respect to the One Court Square Investment to the extent held by any
Loan Party or any Unlevered Affiliated Investor, the lesser of (i) the product
of 35% multiplied by the net book value of the One Court Square Investment
(determined in accordance with GAAP) and (ii) the product of 3.5 multiplied by
the Annualized Asset Core Earnings attributable to the One Court Square
Investment., plus

(i) with respect to the Capital Stock of the Cobalt Issuer to the extent held by
any Loan Party or any Unlevered Affiliated Investor, the lesser of (i) the
product of 35% multiplied by the Adjusted Net Book Value of the Capital Stock of
the Cobalt Issuer (determined in accordance with GAAP) and (ii) the product of
3.5 multiplied by the Annualized Asset Core Earnings attributable to the Capital
Stock of the Cobalt Issuer.

provided that notwithstanding the foregoing:

(i) in no event shall any Investment Asset contribute, directly or indirectly,
to the Maximum Permitted Outstanding Amount pursuant to more than one lettered
clause above;

(ii) in no event shall the Maximum Permitted Outstanding Amount attributable,
directly or indirectly, to Specified Assets (excluding any such amounts included
pursuant to clause (f) and (i) above), exceed 20% of the Maximum Permitted
Outstanding Amount;

(iii) FDIC Investments (other than those which constitute Specified Assets)
shall contribute, directly or indirectly, to the calculation of the Maximum
Permitted Outstanding Amount solely to the extent that such investment is
directly or indirectly subject to a first priority Lien in favor of the
Administrative Agent, for the benefit of the Lenders, which Lien may be
foreclosed upon (taking into account all other pledges or transfers with respect
to the underlying assets or any direct or indirect holder thereof) without
triggering a “change of control” (or like term) under the documentation
governing such investment,

 

25



--------------------------------------------------------------------------------

(iv) in no event shall any single Investment Asset contribute, directly or
indirectly, in excess of 10% (or, in the case of the Capital Stock of CAH, 15%
and, in the case of the Capital Stock of the Cobalt Issuer, 15%) of the sum of
clauses (a) through (hi) above (determined prior to giving effect to this clause
(iv)),

(v) no Investment Asset shall contribute, directly or indirectly, to the Maximum
Permitted Outstanding Amount unless (x) each direct or indirect owner of such
asset required to be a Subsidiary Guarantor pursuant to the terms of the Loan
Documents shall have been made a Subsidiary Guarantor and (y) each such
Subsidiary Guarantor shall have granted to the Administrative Agent, for the
benefit of the Lenders, a first priority perfected security interest in any
assets that are intended to be subject to the Lien created by any of the
Security Documents, in accordance with Section 6.10 hereof and the Security
Documents (including, for the avoidance of doubt (and notwithstanding anything
to the contrary set forth in the Security Documents) 100% of the Capital Stock
of the Affiliated Investor that holds such Investment Asset or of a direct or
indirect parent thereof),

(vi) no Investment Asset shall contribute, directly or indirectly, to the
Maximum Permitted Outstanding Amount if any Affiliated Investor that directly or
indirectly owns such Investment Asset is in default with respect to any of its
Indebtedness that is material in relation to the value of such Investment Asset,

(vii) no Investment Asset securing any Warehouse Facility shall contribute,
directly or indirectly, to the Maximum Permitted Outstanding Amount for so long
as such Investment Asset secures any Warehouse Facility.,

(viii) in no event shall Commercial Real Estate Ownership Investments located in
Japan and Mexico contribute in the aggregate, directly or indirectly, in excess
of 20% of the sum of clauses (a) through (hi) above (determined prior to giving
effect to this clause (viii), and

(ix) the net book value or Annualized Asset Core Earnings, as applicable, used
in the calculations set forth in clauses (a) through (gi) above with respect to
any Investment Asset that is owned, directly or indirectly, by any Excluded
Foreign Subsidiary shall be limited to 66% of the net book value or Annualized
Asset Core Earnings, as applicable, of such Investment Asset.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

“Net Cash Proceeds”: (a) in connection with any Investment Asset Payment, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) actually received by either (x) a Loan Party or (y) a
Subsidiary that is not a Loan Party to the extent such cash and Cash Equivalents
are distributable to a Loan Party (but only as and when distributable)) and
(b) in connection with any issuance or sale of Capital Stock or any incurrence
of Indebtedness, the cash proceeds received from such issuance or incurrence
(excluding, in the case of any issuance in exchange for the contribution of any
Investment Asset, any incidental cash or Cash Equivalents associated with such
Investment Property), net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith that are actually
received by (x) a Loan Party or (y) a Subsidiary that is not a Loan Party to the
extent such cash proceeds are distributable to a Loan Party (but only as and
when distributable) and not otherwise required pursuant to the terms of such
issuance of Capital Stock to be applied to the acquisition of any Investment
Asset.

 

26



--------------------------------------------------------------------------------

“New Lender Supplement”: as defined in Section 2.19(b).

“New Subsidiaries”: as defined in Section 6.10(b).

“Non-Cash Pay Asset”: any Investment Asset other than a Cash Pay Asset.

“Non-Performing Loan”: as of any date of determination, any accruing Commercial
Real Estate Debt Investment (x) past due by 90 or more days, (y) on non-accrual
status or (z) with respect to which there is a payment default and any
applicable grace period has expired.

“Non-Recourse Indebtedness”: Indebtedness of a Person as to which no Loan Party
(a) provides any Guarantee or credit support of any kind (including any
undertaking, Guarantee, indemnity, agreement or instrument that would constitute
Indebtedness) or (b) is directly or indirectly liable (as a guarantor or
otherwise), in each case except for (i) customary exceptions for bankruptcy
filings, fraud, misrepresentation, misapplication of cash, waste, failure to pay
taxes, environmental claims and liabilities, prohibited transfers, violations of
single purpose entity covenants, and other circumstances customarily excluded
from exculpation provisions and/or included in separate guaranty or
indemnification agreements in non-recourse or tax-exempt financings of real
estate and (ii) the direct parent company of the primary obligor in respect of
the Indebtedness may provide a limited pledge of the equity of such obligor to
secure such Indebtedness so long as the lender in respect of such Indebtedness
has no other recourse (except as permitted pursuant to the immediately preceding
clause (i)) to such direct parent company except for such equity pledge) (such
pledge, a “Non-Recourse Pledge”).

“Non-Recourse Pledge”: as defined in the definition of “Non-Recourse
Indebtedness”.

“Non-U.S. Lender”: (a) if the Borrower is a U.S. Person, a Lender, with respect
to the Borrower, that is not a U.S. Person, and (b) if the Borrower is not a
U.S. Person, a Lender, with respect to the Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Non Wholly-Owned Consolidated Affiliate”: each Consolidated Subsidiary of the
Borrower in which less than 100% of each class of the Capital Stock (other than
directors’ qualifying shares, if applicable) of such Consolidated Subsidiary are
at the time owned, directly or indirectly, by the Borrower.

“Notes”: the collective reference to any promissory note evidencing Loans.

“Obligations”: (i) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Secured Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise and (ii) all indebtedness, liabilities, duties, indemnities and
obligations of any Loan Party owing to JPMorgan Chase Bank, N.A. or any
Affiliate of JPMorgan Chase Bank, N.A. in connection with or relating to any
Distribution Account maintained by such Loan Party at

 

27



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A. or such Affiliate, including, without limitation,
those arising under all instruments, agreements or other documents executed in
connection therewith or relating thereto.

“One Court Square Investment”: that certain preferred equity investment existing
on the Closing Date associated with a Class A office tower located in Long
Island City, New York.

“Operating Partnership” means: a limited liability company or limited
partnership formed or designated by the Borrower after the date hereof and
organized under the laws of any State of the United States that satisfies each
of the following conditions: (a) the Borrower shall have provided the
Administrative Agent and the Lenders with at least 10 Business Days prior
written notice of its intention to form or designate such entity, together with
a draft of the proposed organization documents of such entity and any other
information regarding such entity that the Administrative Agent (or any Lender,
through the Administrative Agent) may reasonably request, (b) the REIT Entity
shall be the sole general partner (in the case of a proposed Operating
Partnership that is a limited partnership) or the sole managing member (in the
case of a proposed Operating Partnership that is a limited liability company),
as applicable, (c) the Administrative Agent shall have approved in writing the
Organization Documents of the proposed Operating Partnership, (d) substantially
concurrently with its formation or designation, the proposed Operating
Partnership shall have become the successor Borrower hereunder and provided such
documents and agreements as required under Section 10.1 in connection therewith
and (e) immediately following the proposed Operating Partnership becoming the
successor Borrower and a party to the Guarantee and Collateral Agreement in
accordance with Section 10.1, the REIT Entity shall have transferred (x) all of
the Equity Interests of each of its Subsidiaries and any Unconsolidated
Affiliates owned directly by the REIT Entity and (y) substantially all of its
other assets to the proposed Operating Partnership (other than retained assets
that would not result in a default under Section 8(l)).

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party (or any
direct or indirect investor therein) and the jurisdiction imposing such Tax
(other than connections arising from such Credit Party having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17).

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c).

“Payment in Full” means,: with respect to any Obligations, that each of the
following shall have occurred: (a) the payment in full in cash of all such
Obligations (other than (i) contingent indemnification obligations to the extent
no claim giving rise thereto has been asserted, and (ii) Obligations of the Loan
Parties under any Secured Swap Agreement that, by its terms or in accordance any
consent obtained from the counterparty thereto, is not required to be terminated
in connection with the termination of the Loan Documents), (b) the termination
or expiration of all of the Revolving Commitments and (c) no Letters of Credit
shall be outstanding.

 

28



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to ERISA
and any successor entity performing similar functions.

“Pension Plan”: any Plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA.

“Permitted Non-Recourse CLO Indebtedness”: Indebtedness that is (i) incurred by
a Subsidiary in the form of asset-backed securities commonly referred to as
“collateralized loan obligations” or “collateralized debt obligations” and
(ii) is Non-Recourse Indebtedness.

“Permitted Warehouse Indebtedness”: Warehouse Indebtedness incurred directly by
any Subsidiary that is not a Loan Party (a “Permitted Warehouse Borrower”), and,
to the extent guaranteed, is guaranteed only by a Loan Party (except that the
direct parent company of a Permitted Warehouse Borrower may provide a limited
pledge of the equity of such Permitted Warehouse Borrower to secure the
Permitted Warehouse Indebtedness so long as the lender in respect of such
Warehouse Indebtedness has no other recourse (other than the rights described in
clause (b) of the definition of Non-Recourse Indebtedness) to such direct parent
company except for such pledge (any such pledge, a “Permitted Warehouse Equity
Pledge”); provided, however, that the excess (determined as of the most recent
date for which internal financial statements are available), if any, of (x) the
amount of any such Warehouse Indebtedness for which the holder thereof has
contractual recourse to the Borrower or its Subsidiaries to satisfy claims with
respect to such Warehouse Indebtedness over (y) the aggregate (without
duplication of amounts) realizable value of the assets which secure such
Warehouse Indebtedness, shall not be Permitted Warehouse Indebtedness. For
purposes of this definition, “realizable value” of an asset means (i) with
respect to any REO Asset, the value realizable upon the disposition of such
asset as determined by the Borrower in its reasonable discretion and consistent
with customary industry practice and (ii) with respect to any other asset, the
lesser of (x) the face value of such asset and (y) the market value of such
asset as determined in accordance with the agreement governing the applicable
Warehouse Indebtedness; provided, however, that the realizable value of any
asset described in clause (i) or (ii) above for which an unaffiliated third
party has a binding contractual commitment to purchase from the Borrower or a
Subsidiary shall be the minimum price payable to the Borrower or such Subsidiary
for such asset pursuant to such contractual commitment. Notwithstanding the
foregoing, Permitted Warehouse Indebtedness shall exclude any portion of
Warehouse Indebtedness used to finance the purchase or origination of a
Commercial Real Estate Debt Investment that continues to secure such Warehouse
Indebtedness twelve months after the purchase or origination thereof.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

“Pledged Affiliate”: a corporation, limited liability company, partnership or
other legal entity which is not a Loan Party in which a Loan Party directly owns
all or a portion of its equity interests, in each case so long as (i) all of the
equity interests owned by such Loan Party (or, in the case of an Excluded
Foreign Subsidiary, 66% of the total voting equity interests owned by such Loan
Party) in

 

29



--------------------------------------------------------------------------------

such Person are pledged as Collateral in favor of the Administrative Agent, for
the benefit of the Secured Parties, pursuant to the Security Documents and
(ii) such Loan Party Controls such Person.

“Portfolio”: a group of Investment Assets purchased by the Borrower on the same
date from the same seller in one or a series of related transactions in the
ordinary course of business.

“Preferred Equity Investment”: a preferred equity investment held by an
Affiliated Investor in a Person that (x) is not (except by virtue of such
investment) an Affiliate of any Loan Party, (y) is organized under the laws of
the United States of America, any State thereof or the District of Columbia and
(z) owns one or more Commercial Real Estate Debt Investments and/or Commercial
Real Estate Ownership Investments, so long as the documents governing the terms
of such preferred equity investment include the following provisions:

(i) defined requirements for fixed, periodic cash distributions to be paid to
the Affiliated Investor that owns such preferred equity investment in order to
provide a fixed return to such Affiliated Investor on the then unreturned amount
of its investment related thereto, with such distributions being required to be
paid prior to any distribution, redemption and/or payments being made on or in
respect of any other Capital Stock of the issuer of such preferred equity
investment, (B) a requirement that proceeds derived from or in connection with
(1) any liquidation or dissolution of the issuer of such preferred equity
investment, (2) any direct or indirect sale, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the issuer of such preferred equity investment or (3) any
loss, damage to or any destruction of, or any condemnation or other taking of,
all or substantially all of the assets of the issuer of such preferred equity
investment, including any proceeds received from insurance policies or
condemnation awards in connection therewith, shall, in the case of each of
subclauses (1) through (3) of this clause (B), be paid to such Affiliated
Investor until such Affiliated Investor has received an amount equal to the then
unreturned amount of its investment related to such preferred equity investment
(plus the accrued and unpaid return due and payable thereon) prior to any
distribution, redemption and/or payments being made from any such proceeds on or
in respect of any other Capital Stock of the issuer of such preferred equity
investment and (C) upon the failure of the issuer of such preferred equity
investment to comply with the provisions described above in this clause (i) it
shall be a default and such Affiliated Investor shall be entitled to exercise
any or all of the remedies described in clauses (ii) and (iii) below;

(ii) a defined maturity date or mandatory redemption date for such preferred
equity investment (excluding any maturity resulting from an optional redemption
by the issuer thereof), upon which it is a default if the then unreturned amount
of the investment made by such Affiliated Investor in respect thereof (plus the
accrued and unpaid return due and payable thereon) is not immediately repaid to
the applicable Affiliated Investor (and upon such default, in addition to the
other remedies enumerated below in clause (iii), the holder of such preferred
equity investment is entitled to take control of the issuer thereof and,
thereafter, all dividends and distributions by such issuer shall be paid to the
holders of the preferred equity investment until the entire unreturned amount of
the investment made by such Affiliated Investor in respect thereof plus all
accrued and unpaid return due and payable thereon has been paid to the holders
of the preferred equity investment and no distribution, redemption and/or
payments shall be made on or in respect of any other equity interest or Capital
Stock of the issuer of such preferred equity investment); and

(iii) default remedies that (A) permit the holders of the preferred equity
investment to make any and all decisions formerly reserved to (1) holders of the
equity interests

 

30



--------------------------------------------------------------------------------

or Capital Stock (other than such preferred equity investment), or (2) the board
of directors or managers (or a similar governing body) of the issuer of such
preferred equity investment, including with respect to the sale of all or any
part of the Capital Stock or assets of the issuer of such preferred equity
investment, and (B) provide for the elimination of all material consent, veto or
similar decision making rights afforded to (1) any holders of the capital stock
or Capital Stock (other than such preferred equity investment), or (2) the board
of directors or managers (or a similar governing body), of such issuer, provided
that such decisions (in the case of clause (A) above) and such consent, veto or
similar decision making rights (in the case of clause (B) above) could
reasonably be expected to restrict the ability of, compromise or delay the
holders of the preferred equity investment from realizing upon and paying from
the Capital Stock or the assets of the issuer of the preferred equity investment
all amounts due and payable with respect to the preferred equity investment.

“Preferred Equity Issuer”: a Person in which an Affiliated Investor makes a
Preferred Equity Investment.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).

“Pro Forma Balance Sheet”: as defined in Section 4.1(a).

“Proceeding”: as defined in Section 10.5.

“Prohibited Transaction”: as defined in Section 406 of ERISA and
Section 4975(f)(3) of the Code.

“Projections”: as defined in Section 6.2(c).

“Properties”: the facilities and properties owned, leased or operated by any
Group Member.

“Qualified Investment Asset”: an Investment Asset which contributes to the
calculation of the Maximum Permitted Outstanding Amount.

“Qualified Investment Asset Core Earnings”: as of any date of determination,
with respect to any Investment Asset, Investment Asset Core Earnings of the
Borrower attributable to such Investment Asset for the fiscal quarter most
recently ended for which financial statements are available pursuant to
Section 6.1, provided, that Qualified Investment Asset Core Earnings shall not
at any time include any Investment Asset Core Earnings attributable to any
Investment Asset to the extent it does not satisfy the Qualifying Criteria.

“Qualified Levered SPV Affiliated Investor”: an Affiliated Investor that is not
an Unlevered Affiliated Investor and directly owns only First Priority
Commercial Real Estate Debt Investments or Portfolios of First Priority
Commercial Real Estate Debt Investments, so long as the aggregate amount of
Indebtedness (other than Indebtedness incurred pursuant to the Loan Documents)
outstanding of such Affiliated Investor and all Affiliated Investors that,
directly or indirectly, hold Capital Stock of such Affiliated Investor does not
exceed 65% of the aggregate net book value of the Investment Assets of such
Affiliated Investor (determined in accordance with GAAP); provided that, solely
for purposes of this definition, a Portfolio otherwise constituting a First
Priority Commercial Real Estate

 

31



--------------------------------------------------------------------------------

Debt Investment may include Junior Priority Commercial Real Estate Debt
Investments of up to 5% of the net book value (determined in accordance with
GAAP) of such Portfolio.

“Qualified One Court Square Investment”: the One Court Square Investment, so
long as (a) such Investment Asset is a Cash Pay Asset, (b) there has been no
material modification to the existing lease terms, (c) the existing lessee is
solvent and is in compliance with all material lease terms and (d) there has
been no material restructuring of the capital structure or default with respect
to the underlying Investment Asset or Preferred Equity Investment.

“Qualified SPV Capital Stock”: all of the Capital Stock held, directly or
indirectly, by any Loan Party in any Qualified Levered SPV Affiliated Investor.

“Qualifying Criteria”: with respect to any Investment Asset, the requirements
that:

(A) such Investment Asset is owned directly or indirectly by a Pledged
Affiliate,

(B) the Affiliated Investor that owns the Investment Asset and each other
Affiliated Investor that directly or indirectly owns any Capital Stock in such
Affiliated Investor shall (1) except as otherwise permitted hereunder with
respect to Qualified SPV Capital Stock or the Bulls Loan Portfolio, have no
Indebtedness (other than the Obligations and any intercompany obligations owing
to Borrower or any Subsidiary) outstanding at such time, (2) be Solvent at such
time, (3) not be subject to any proceedings under any Debtor Relief Law at such
time and (4) other than in the case of any Pledged Affiliate, be Controlled by a
Pledged Affiliate,

(C) Investment Asset Core Earnings with respect to such Investment Asset be
included in the calculation of Qualified Investment Asset Core Earnings only to
the extent that (1) there are no contractual or legal prohibitions on the making
of dividends, distributions or other payments that, as in effect on any date of
determination, are effective to prevent dividends, distributions or other
payments of such Investment Asset Core Earnings from the applicable Investment
Asset to, directly or indirectly, a Loan Party (it being understood that
reasonable or customary limitations associated with the timing of distributions
or requirements associated with the retention of funds by an Affiliated Investor
for the purpose of maintaining working capital, liquidity, reserves or otherwise
satisfying funding needs in respect of an Investment Asset shall in any event
not constitute prohibitions on dividends, distributions or other payments
hereunder) and (2) the obligations under Section 6.14 hereof with respect to
such Investment Asset are satisfied,

(D) except in connection with Indebtedness permitted hereunder with respect to
Qualified SPV Capital Stock and the Bulls Loan Portfolio, such Investment Asset
(excluding, for the avoidance of doubt, any real estate to which such Investment
Asset relates and Liens encumbering the assets of any Investment Asset Issuer)
shall not be, directly or indirectly, encumbered by any Lien (other than a Lien
arising under a Loan Document) at such time, and

(E) such Investment Asset (or the real estate to which such Investment Asset
relates) is not the subject of any proceedings under any Debtor Relief Law at
such time.

“Register”: as defined in Section 10.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse thean
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

32



--------------------------------------------------------------------------------

“REIT”: a “real estate investment trust” as defined in Section 856(a) of the
Code.

“REIT Entity”: means Colony Financial, Inc., a Maryland corporation.

“REIT Guaranty”: a guaranty in form and substance substantially similar to the
guarantee contained in Section 2 of the Guarantee and Collateral Agreement, to
be entered into by the REIT Entity pursuant to which the REIT Entity shall
guarantee the Obligations; provided that, upon delivery by the Borrower of a
structure chart of the REIT Entity and its Subsidiaries after giving effect to
the Colony Capital Internalization, the Administrative Agent and the Borrower
may, with the consent of the Required Lenders, amend the REIT Guaranty to
provide that recourse under such guaranty shall only be available under limited
circumstances which are currently anticipated to consist of (i) upon the
occurrence of an Event of Default pursuant to Section 8(l) hereof and (ii) upon
the commencement by the REIT Entity of any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets.

“REO Asset”: with respect to any Person, any real property owned by such Person
and acquired as a result of the foreclosure or other enforcement of a Lien on
such asset securing a loan or other mortgage-related receivable.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the date hereof (no matter how such notice requirement may be
changed in the future).

“Required Lenders”: at any time (A) prior to the Revolving Termination Date, the
holders of more than 50% of (x) until the Closing Date, the Revolving
Commitments then in effect and (y) thereafter, the sum of the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding and (B) on
and after the Revolving Termination Date, the holders of more than 50% of the
aggregate unpaid principal amount of the Converted Term Loans then outstanding,
in each case, subject to Section 2.18(b).

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including common law), code, statute, ordinance, treaty, rule, regulation,
decree, order or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
the chief financial officer of the Borrower.

“Restricted Investment”: an Investment by any Loan Party in an Investment Asset
in respect of which (a) as a result of the operation of clause (iii) of the
proviso to Section 3.1 of the Guarantee and Collateral Agreement, the
Administrative Agent, on behalf the Lenders, does not have (or,

 

33



--------------------------------------------------------------------------------

after the making thereof, will not have), a direct or indirect pledge of Capital
Stock associated with such Investment Asset (it being understood that the pledge
of the Capital Stock of any Upper Tier Issuer (as defined in the Guarantee and
Collateral Agreement) that indirectly owns such Investment Asset will constitute
an indirect pledge for purposes of this clause (a)) and (b) at the time such
Investment Asset is initially acquired, Total Revolving Extensions of Credit
outstanding (or, on or after the Revolving Termination Date, the aggregate
principal amount of Converted Term Loans outstanding) exceed 90% of the Maximum
Permitted Outstanding Amount immediately after giving effect to the acquisition
of such Investment Asset. For clarity, an Investment made in respect of an
existing Investment Asset pursuant to pre-existing funding obligations shall not
constitute a Restricted Investment.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $360,000,000.
The amount of the Total Revolving Commitments as of the Second Amendment
Effective Date is $620,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding and (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.1.

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding. Notwithstanding the foregoing,
in the case of Section 2.18 when a Defaulting Lender shall exist, Revolving
Percentages shall be determined without regard to any Defaulting Lender’s
Revolving Commitment.

“Revolving Termination Date”: August 5, 2016.

“Sanctioned Country”: at any time, a country or territory which is itself the
subject or target of any Sanctions (as of the Second Amendment Effective date,
Cuba, Iran, North Korea, Republic of Sudan and Syria).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the

 

34



--------------------------------------------------------------------------------

Treasury, the U.S. Department of State, or by the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Amendment”: the Second Amendment, dated as of December 12, 2014, to this
Agreement.

“Second Amendment Effective Date”: as defined in the Second Amendment.

“Secured Parties”: collectively, the Administrative Agent, the Lenders, any
affiliate of the foregoing, the Swap Banks and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 9.2.

“Secured Swap Agreement”: any Swap Agreement permitted under Section 7.11 that
is entered into by and between the Borrower or any other Loan Party and any Swap
Bank, to the extent (i) designated by the Borrower and such Swap Bank as a
“Secured Swap Agreement” in writing to the Administrative Agent within ten
(10) Business Days of the date such Swap Agreement is entered into (or such
later time as may be permitted by the Administrative Agent) and (ii) the
requirements described in the definition of “Swap Agreement” shall have been
satisfied with respect to such Swap Agreement. The designation of any Secured
Swap Agreement shall not create in favor of such Swap Bank any rights in
connection with the management or release of Collateral or of the obligations of
any Subsidiary Guarantor under the Loan Documents.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement any Control Agreement and all other security documents hereafter
delivered to the Administrative Agent granting or perfecting (or purporting to
grant or perfect) a Lien on any property of any Person to secure the obligations
and liabilities of any Loan Party under any Loan Document.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives

 

35



--------------------------------------------------------------------------------

rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Assets”: any assets consisting of (A) a Commercial Real Estate
Ownership Investment, (B) a Preferred Equity Investment (other than the
Qualified One Court Square Investment), (C) any Portfolio of First Priority
Commercial Real Estate Debt Investments held by a Qualified Levered SPV
Affiliated Investor in respect of which more than 25% of the net book value
(determined in accordance with GAAP) of such Portfolio is attributable to
Non-Performing Loans, (D) any FDIC Investment or any other Investment Asset (or,
in each case, any portion thereof) that is not permitted to be transferred
without triggering a “change of control” (or like term) under the documentation
governing such investment but in which the Administrative Agent, for the benefit
of the Lenders, has been directly or indirectly granted a Lien that is subject
to a non-foreclosable pledge, (E) a Non-Cash Pay Asset, (F) the Bulls Loan
Portfolio to the extent the Bulls Loan Portfolio is held directly by an
Affiliated Investor that is not an Approved Bulls Holder, (G) any Portfolio of
Junior Priority Commercial Real Estate Debt Investments if more than 10% of the
net book value (determined in accordance with GAAP) of such Portfolio is
attributable to Commercial Real Estate Debt Investments that both: (i) are not
First Priority Commercial Real Estate Debt Investments and (ii) are
Non-Performing Loans or (H) any other Investment Asset not constituting a
Commercial Real Estate Debt Investment.

“Specified GAAP Reportable B Loan Transaction”: a transaction involving either
(i) the sale by the Borrower, any Subsidiary or any Affiliated Investor of the
portion of an Investment Asset consisting of an “A-Note”, and the retention by
the Borrower, its Subsidiaries and the Affiliated Investors of the portion of
such investment asset consisting of a “B-Note”, which transaction is required to
be accounted for under GAAP as a “financing transaction” or (ii) the acquisition
by the Borrower, any of its Subsidiaries or any Affiliated Investor of an
Investment Asset consisting of a “b-piece” in a securitization facility, which
transaction under GAAP results in all of the assets of the trust that is party
to the securitization facility, and all of the bonds issued by such trust under
such securitization facility that are senior to the “b-piece”, to be
consolidated on the Borrower’s consolidated balance sheet as assets and
liabilities, respectively.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: (a) each Subsidiary that is party to the Guarantee and
Collateral Agreement on the Closing Date and (b) each Subsidiary that becomes a
party to the Guarantee and Collateral Agreement after the Closing Date pursuant
to Section 6.10 or otherwise.

“Supermajority Lenders”: at any time (A) until the Revolving Termination Date,
the holders of more than 662/3% of (x) until the Closing Date, the Revolving
Commitments then in effect and (y) thereafter, the sum of the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding and (B) on
and after the Revolving Termination Date, the holders of more than 662/3% of the
aggregate unpaid principal amount of the Converted Term Loans then outstanding,
in each case, subject to Section 2.18(b).

 

36



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Swap Bank”: any Person that is the Administrative Agent, a Lender, an Affiliate
of the Administrative Agent or an Affiliate of a Lender at the time it enters
into a Secured Swap Agreement, in its capacity as a party thereto, and (other
than a Person already party hereto as the Administrative Agent or a Lender) that
delivers to the Administrative Agent a letter agreement reasonably satisfactory
to it (i) appointing the Administrative Agent as its agent under the applicable
Loan Documents and (ii) agreeing to be bound by Sections 10.5, 10.11, 10.12,
10.16 and the Guarantee and Collateral Agreement as if it were a Lender.

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any Swap.

“Swap”: any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Asset Value”: as of any date, the book value of the total assets of the
Borrower and its Consolidated Subsidiaries on such date as determined in
accordance with GAAP; provided, that Total Asset Value shall (i) also include
the Consolidated Group Pro Rata Share of the book value of the total assets of
each Unconsolidated Affiliate on such date as determined in accordance with
GAAP, but exclude the Consolidated Group Pro Rata Share of the book value of the
total equity of each Unconsolidated Affiliate that is already accounted for in
the total assetsexclude the amount of all restricted cash of the Borrower and
its Consolidated Subsidiaries on such date as determined in accordance with
GAAPto the extent such cash supports obligations that do not constitute
Consolidated Total Debt, (ii) include the book value of assets associated with a
Specified GAAP Reportable B Loan Transaction only to the extent in excess of the
amount of any Indebtedness attributable to such Specified GAAP Reportable B Loan
Transaction, (iii) include the book value of assets associated with any
Permitted Non-Recourse CLO Indebtedness only to the extent (A) in excess of the
amount of any associated Permitted Non-Recourse CLO Indebtedness and (B) such
assets are Investment Assets that contribute, directly or indirectly, to the
Maximum Permitted Outstanding Amount and (iv) solely with respect to the book
value of the total assets of a Non Wholly-Owned Consolidated Affiliate, only
include the Consolidated Group Pro Rata Share of the book value of such Non
Wholly-Owned Consolidated Affiliate’s total assets.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

37



--------------------------------------------------------------------------------

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Transferee”: any Assignee or Participant.

“Trigger Event”: at any time with respect to any Qualified Investment Asset, any
event or circumstance that occurs with respect to such Qualified Investment
Asset (including, for this purpose, in respect of any direct or indirect owner
thereof) that could reasonably be expected to result in a reduction in the
Maximum Permitted Outstanding Amount during the then current fiscal quarter of
the Borrower (including any default or restructuring in respect of such
Qualified Investment Asset, any modification, waiver, termination or expiration
of any applicable loan agreement, lease agreement or joint venture or other
equityholder documentation relating to such Qualified Investment Asset, any
bankruptcy or insolvency event relating to any real property manager, tenant or
any other obligor in respect of such Qualified Investment Asset, any liabilities
(environmental, tax or otherwise) incurred by any Affiliated Investor in respect
of such Qualified Investment Asset, any casualty or condemnation event with
respect to such Qualified Investment Asset); provided that either
(i) immediately before or after giving effect to such event or circumstance, the
Total Revolving Extensions of Credit outstanding (or, on or after the Revolving
Termination Date, the aggregate principal amount of Converted Term Loans
outstanding) exceeds 90% of the Maximum Permitted Outstanding Amount or
(ii) (x) immediately before or after giving effect to such event or
circumstance, the Total Revolving Extensions of Credit outstanding (or, on or
after the Revolving Termination Date, the aggregate principal amount of
Converted Term Loans outstanding) exceeds 75% of the Maximum Permitted
Outstanding Amount and (y) such event or circumstance results in a reduction of
the Maximum Permitted Outstanding Amount in excess of 5% thereof (to be
calculated after giving effect to such reduction).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate”: at any date, any Person (x) in which the Borrower or
any of its Consolidated Subsidiaries, directly or indirectly, holds Capital
Stock, which investment is accounted for in the consolidated financial
statements of the Borrower on an equity basis of accounting and (y) whose
financial results are not consolidated with the financial results of the
Borrower and its Consolidated Subsidiaries under GAAP.

“Unconsolidated Subsidiary”: any Subsidiary of the Borrower that is not a
Consolidated Subsidiary of the Borrower.

“United States”: the United States of America.

“Unlevered Affiliated Investor”: any Affiliated Investor so long as (i) such
Affiliated Investor has no Indebtedness outstanding, (ii) such Affiliated
Investor is not an Excluded Subsidiary and (iii) no Affiliated Investor that,
directly or indirectly, holds Capital Stock of such Affiliated Investor has any
Indebtedness outstanding (in each case, other than any Indebtedness incurred
pursuant to the Loan Documents) or is an Excluded Subsidiary.

“Unreimbursed Amounts”: as defined in Section 3.4.

 

38



--------------------------------------------------------------------------------

“Unrestricted Cash”: at any time (i) the aggregate amount of cash of the Loan
Parties at such time that are not subject to any Lien (excluding Liens arising
under a Loan Document, Liens of the type described in Section 7.3(a), and
statutory Liens in favor of any depositary bank where such cash is maintained),
minus (ii) amounts included in the foregoing clause (i) that are held by a
Person other than a Loan Party as a deposit or security for Contractual
Obligations.

“Up-REIT Successor Borrower”: as defined in Section 10.01.

“Up-REIT Transaction”: means the consummation of the transaction described in
the last paragraph of Section 10.0110.1.

“U.S. Person”: a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.14(f)(ii)(B)(3).

“Warehouse Facility”: any financing arrangement of any kind, including, but not
limited to, financing arrangements in the form of repurchase facilities, loan
agreements, note issuance facilities and commercial paper facilities (excluding
in all cases, securitizations), with a financial institution or other lender or
purchaser exclusively to finance the purchase or origination of Commercial Real
Estate Debt Investments prior to securitization thereof; provided that such
purchase or origination is in the ordinary course of business.

“Warehouse Indebtedness”: Indebtedness in connection with a Warehouse Facility;
provided that the amount of any particular Warehouse Indebtedness as of any date
of determination shall be calculated in accordance with GAAP.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly-Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly-Owned Subsidiary of the Borrower.

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under

 

39



--------------------------------------------------------------------------------

Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof), (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) All references herein to consolidated financial statements of the Borrower
and its Subsidiaries or to the determination of any amount for the Borrower and
its Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Borrower is
required to consolidated pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary as defined herein.

1.3 Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Application related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such times.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Revolving Commitments. Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans in Dollars
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the L/C Obligations
then outstanding, does not exceed the amount of such Lender’s Revolving
Commitment. During the Revolving Commitment Period the Borrower may use the
Revolving Commitments by borrowing, prepaying the Revolving Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7.

2.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by

 

40



--------------------------------------------------------------------------------

the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date (or, with respect to any
such borrowing to be made on the Closing Date, such later date agreed to by the
Administrative Agent in its sole discretion), in the case of Eurodollar Loans,
or (b) on the requested Borrowing Date, in the case of ABR Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing under the Revolving Commitments shall be in an
amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole multiple
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Upon receipt of
any such notice from the Borrower, the Administrative Agent shall promptly
notify each Revolving Lender thereof. Each Revolving Lender will make the amount
of its pro rata share of each borrowing available to the Administrative Agent
for the account of the Borrower at the Funding Office prior to 2:00 P.M., New
York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting the account
of the Borrower on the books of such office with the aggregate of the amounts
made available to the Administrative Agent by the Revolving Lenders and in like
funds as received by the Administrative Agent.

2.3 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee for the period
from and including the date hereof to the last day of the Revolving Commitment
Period, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the date hereof.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.4 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right at any time, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Commitments. Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

2.5 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, on the date
of such prepayment, in the case of ABR Loans, which notice shall specify the
date and amount of prepayment and whether the prepayment is of Eurodollar Loans
or ABR Loans; provided, that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.15. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Loans shall be in an aggregate principal
amount of $1,000,000 or a whole

 

41



--------------------------------------------------------------------------------

multiple thereof. Optional prepayments of Converted Term Loans may not be
reborrowed and partial prepayments of Converted Term Loans may be applied to
scheduled installments thereof in such order as directed by the Borrower.
Notwithstanding the foregoing, any notice of prepayment delivered in connection
with any refinancing or prepayment of all of the Revolving Facility or the
Converted Term Loans, as applicable, with the proceeds of Indebtedness or other
transaction to be incurred or consummated substantially simultaneously with such
refinancing or prepayment, may be, if expressly stated in such notice of
prepayment, contingent upon the consummation of such transactions and may be
revoked by the Borrower in the event the incurrence of such transaction is not
consummated.

2.6 Mandatory Prepayments and Commitment Reductions. (a) If for any reason the
Total Revolving Extensions of Credit (or, on or following the Revolving
Termination Date, the aggregate principal amount of outstanding Converted Term
Loans) exceeds the lesser of (x) the Total Revolving Commitments then in effect
and (y) the Maximum Permitted Outstanding Amount, the Borrower shall
immediately, prepay the applicable Loans in an aggregate amount equal to such
excess

(b) If any Capital Stock shall be issued by any Group Member (other than to
another Group Member) on or after the Revolving Termination Date, an amount
equal to 100% of the Net Cash Proceeds thereof shall be applied within one
(1) Business Day of the date of such issuance toward the prepayment of the
Converted Term Loans; provided, however, that so long as no Default or Event of
Default shall have occurred and be continuing, and solely to the extent that it
is reasonably necessary to use such Net Cash Proceeds for such purpose (taking
into account all other cash available to the Borrower and its Subsidiaries for
the purposes described in this clause (b)), the Borrower may use all or a
portion of such Net Cash Proceeds to (A) pay any operating expenses of the Group
Members due and payable at the time of, or anticipated to become due and payable
within sixty (60) days after the date of such sale or issuance of its Capital
Stock, in either case, to the extent such amounts are approved by Administrative
Agent (such consent not to be unreasonably withheld) (B) make dividends or other
distributions as permitted under Section 7.6(e) to the extent necessary to
maintain the status of the Borrower (or, following the Up-REIT Transaction, the
REIT Entity) as a REIT under the Code, so long as (x) the Borrower delivers to
the Administrative Agent a certificate signed by a Responsible Officer of the
Borrower certifying (1) that such use of such Net Cash Proceeds for such purpose
is reasonably necessary (taking into account all other cash available to the
Borrower and its Subsidiaries) and (2) the amount of such Net Cash Proceeds
necessary to be used for such purpose, together with a detailed calculation
thereof and (y) such Net Cash Proceeds are used for such purpose within sixty
(60) days after the date of such sale or issuance of its Capital Stock (it being
understood that in the event such Net Cash Proceeds are not so used within sixty
(60) days, such Net Cash Proceeds shall be applied within one (1) Business Day
thereafter toward the prepayment of the Converted Term Loans as set forth
above).

(c) Not later than the next Business Day following the receipt by any Loan Party
on or after the Revolving Termination Date of any Net Cash Proceeds from an
Investment Asset Payment, the Borrower shall prepay the Converted Term Loans in
an amount equal to 100% of such Net Cash Proceeds; provided, however, that so
long as no Default or Event of Default shall have occurred and be continuing,
and solely to the extent that it is reasonably necessary to use such Net Cash
Proceeds for such purpose (taking into account all other cash available to
Borrower and its Subsidiaries for the purposes described in this clause (c)),
the Borrower may use all or a portion of such Net Cash Proceeds to (A) pay any
operating expenses of the Group Members that are due and payable at the time of,
or anticipated to become due and payable within sixty (60) days after the date
of such Investment Asset Payment, in either case, to the extent such amounts are
approved by Administrative Agent (such consent not to be unreasonably withheld)
or (B) make dividends or other distributions as permitted under Section 7.6(e)
to the extent necessary to maintain the status of the Borrower (or, following
the Up-REIT Transaction, the REIT Entity) as a REIT under the Code, so long as
(x) the Borrower delivers to the Administrative Agent a certificate signed by a
Responsible Officer of the Borrower certifying (1) that such use of such Net
Cash

 

42



--------------------------------------------------------------------------------

Proceeds for such purpose is reasonably necessary (taking into account all other
cash available to the Borrower and its Subsidiaries) and (2) the amount of such
Net Cash Proceeds necessary to be used for such purpose, together with a
detailed calculation thereof and (y) such Net Cash Proceeds are used for such
purpose within one hundred-twenty (120) days after the date of such Investment
Asset Payment (it being understood that in the event such Net Cash Proceeds are
not so used within one hundred-twenty (120) days, such Net Cash Proceeds shall
be applied within one (1) Business Day thereafter toward the prepayment of the
Converted Term Loans as set forth above.

(d) If any Indebtedness shall be incurred pursuant to Section 7.2(h), an amount
equal to 100% of the Net Cash Proceeds thereof shall be immediately applied
toward the prepayment of the Loans.

(e) Any reduction of the Revolving Commitments shall be accompanied by
prepayment of the Revolving Loans to the extent, if any, that the Total
Revolving Extensions of Credit exceed the amount of the Total Revolving
Commitments as so reduced, provided that if the aggregate principal amount of
Revolving Loans then outstanding is less than the amount of such excess (because
L/C Obligations constitute a portion thereof), the Borrower shall, to the extent
of the balance of such excess, cash collateralize on or prior to the date of
such reduction (in the manner described in Section 3.9) or replace outstanding
Letters of Credit. The application of any prepayment pursuant to Section 2.6
shall be made, first, to ABR Loans and, second, to Eurodollar Loans. Each
prepayment of the Revolving Loans or Converted Term Loans under Section 2.6
(except in the case of Revolving Loans that are ABR Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.
Amounts to be applied in connection with prepayments of Converted Term Loans
made pursuant to Section 2.6 shall be applied to scheduled installments thereof
in direct order of maturity. Mandatory prepayments of Converted Term Loans may
not be reborrowed.

2.7 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to ABR Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, New York
City time, on the Business Day preceding the proposed conversion date, provided
that any such conversion of Eurodollar Loans may only be made on the last day of
an Interest Period with respect thereto. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor),
provided that no ABR Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Required Lenders have determined in its or their sole discretion not to permit
such conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans, provided that no Eurodollar
Loan may be continued as such (i) when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations or
(ii) if an Event of Default specified in clause (i) or (ii) of Section 8(f) with
respect to the Borrower is in existence, and provided, further, that (i) if the
Borrower shall fail to give any required notice as described above in this
paragraph or to specify any Interest Period in any such notice, such Loans shall
be continued as Eurodollar Loans with an Interest Period of one month, or
(ii) if such continuation is not permitted pursuant to the preceding proviso,
such Loans shall be automatically converted to ABR Loans on the last day of such
then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

43



--------------------------------------------------------------------------------

2.8 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans and all selections of Interest Periods shall be in such amounts and be
made pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Eurodollar Loans comprising each Eurodollar
Tranche shall be equal to $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and (b) no more than ten Eurodollar Tranches shall be outstanding at any
one time.

2.9 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to (x) in the case of Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2% and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non-payment until such amount is paid in full (as well after as before
judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

2.10 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).

2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

the Administrative Agent shall have determined (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate,
as applicable, for such Interest Period, or

 

44



--------------------------------------------------------------------------------

the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Base Rate or the Eurodollar Rate, as applicable, determined
or to be determined for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Loans to Eurodollar Loans.

2.12 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee (other than as provided in Section 2.18(a)) and any reduction of the
Revolving Commitments of the Lenders shall be made pro rata according to the
respective Revolving Percentages of the relevant Lenders.

(b) Subject to Section 2.18, each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such

 

45



--------------------------------------------------------------------------------

borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans, on demand, from the Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.12(d), 2.12(e), 2.14(e) or 8.7, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender in accordance with Section 2.18(c).

2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or other Credit Party with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:

(i) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes ) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or such other Credit Party, upon its demand and
delivery to Borrower of a certificate described in clause (d) below, any
additional amounts necessary to compensate such Lender or such other Credit
Party for such increased cost or reduced amount receivable. If any Lender or
such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or

 

46



--------------------------------------------------------------------------------

directive regarding capital or liquidity requirements (whether or not having the
force of law) from any Governmental Authority made subsequent to the date hereof
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder or under or
in respect of any Letter of Credit to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request therefor
in the form of a certificate described in clause (d) below, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented; provided that a
Lender may only submit a request for compensation in connection with the changes
in the Requirements in Law described in clauses (i) and (ii) above if such
Lender imposes such increased costs on borrowers similarly situated to the
Borrower under syndicated credit facilities comparable to the Revolving Facility
or the Converted Term Loans, as applicable.

(d) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts incurred more than
nine months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of the Borrower pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.14 Taxes. (a) Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.14), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.14, such Loan Party shall
deliver to the Administrative

 

47



--------------------------------------------------------------------------------

Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment (if any), or a copy of the return reporting
such payment (or other evidence of such payment reasonably satisfactory to the
Administrative Agent).

(d) The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable to such Credit Party by a Loan Party under this Section) payable
or paid by such Credit Party or required to be withheld or deducted from a
payment to such Credit Party and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.6(c) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is fully exempt from U.S.
federal backup withholding tax;

 

48



--------------------------------------------------------------------------------

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable (plus any other documents or
other evidence to fully exempt any amount payable or paid to such Non-U.S.
Lender from U.S. federal backup withholding tax):

 

  (1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty (if such amount is
properly treated as interest thereunder and as otherwise required under U.S.
federal tax law) and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

  (2) executed originals of IRS Form W-8ECI;

 

  (3) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is none of the following: a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E;

 

  (4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other valid and reasonably
acceptable certification documents from each beneficial owner, as applicable;
provided that if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable

 

49



--------------------------------------------------------------------------------

law to permit the Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax under FATCA if such Lender were to fail to comply
with the applicable requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), and notwithstanding the definition thereof, “FATCA” shall include
any and all amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its reasonable discretion, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.14 (including by the payment of additional amounts pursuant to this
Section 2.14), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under the Loan Documents.

(i) For purposes of this Section 2.14 and the relevant defined terms used
therein, (A) the term “applicable law” includes FATCA and (B) the term “Lender”
includes the Issuing LenderLenders.

(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Second Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and

 

50



--------------------------------------------------------------------------------

the Lenders hereby authorize the Administrative Agent to treat) this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulations Section 1.1471-2(b)(2)(i).

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13, 2.14(a), or 2.14(d) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending offices to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.13, 2.14(a), or 2.14(d).

2.17 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests (or any Participant to which such Lender sold a
participation requests) reimbursement for amounts owing pursuant to
Section 2.13, 2.14(a) or 2.14(d), (b) becomes a Defaulting Lender, or (c) does
not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders (with the percentage in
such definition being deemed to be 50% for this purpose) has been obtained),
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender (or Participant, as applicable) shall have
taken no action under Section 2.16 so as to eliminate the continued need for
payment of amounts owing pursuant to Section 2.13, 2.14(a), or 2.14(d), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender (or Participant, as applicable) on or
prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender (or Participant, as applicable) under Section 2.15 if any
Eurodollar Loan owing to such replaced Lender (or Participant, as applicable)
shall be purchased other than on the last day of the Interest Period relating
thereto, (vi) except in the case of a Participant, the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent,
(vii) the replaced Lender shall be obligated to make such replacement in
accordance with the

 

51



--------------------------------------------------------------------------------

provisions of Section 10.6 (provided that the Borrower shall be obligated to pay
the registration and processing fee referred to therein), (viii) until such time
as such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.13, 2.14(a), or 2.14(d), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Administrative Agent or any other Lender shall
have against the replaced Lender (or Participant, as applicable). Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee, and that the Lender (or Participant, as
applicable) required to make such assignment need not be a party thereto in
order for such assignment to be effective.

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.3(a) (it being
understood, for the avoidance of doubt, that the Borrower shall have no
obligation to retroactively pay such fees after such Lender ceases to be a
Defaulting Lender);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Supermajority Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.1); provided, that this clause (b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 8 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Revolving Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a

 

52



--------------------------------------------------------------------------------

Defaulting Lender or to post cash collateral pursuant to this Section 2.18(c)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto;

(d) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Extensions of Credit plus such Defaulting Lender’s L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing LenderLenders only the Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.9 for so long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.3(a) and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing LenderLenders or any
other Lender hereunder, all fees payable under Section 3.3(a) with respect to
such Defaulting Lender’s L/C Exposure shall be payable to the applicable Issuing
LenderLenders until and to the extent that such L/C Exposure is reallocated
and/or cash collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Issuing LenderLenders
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Revolving Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.18(d), and participating interests in any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.18(d)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) thean Issuing Lender has a good faith belief that any Lender has defaulted
in fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, theno Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless thesuch Issuing Lender, as
the case may be, shall

 

53



--------------------------------------------------------------------------------

have entered into arrangements with the Borrower or such Lender, satisfactory to
thesuch Issuing Lender, as the case may be, to defease any risk to it in respect
of such Lender hereunder.

In the event that the Administrative Agent, the Borrower and the Issuing
LenderLenders each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Lender shall purchase at par such of
the Revolving Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Revolving Loans
in accordance with its Revolving Percentage.

2.19 Incremental Commitments. (a) The Borrower and any one or more Lenders
(including New Lenders) may from time to time prior to the Revolving Termination
Date agree that such Lenders shall make, obtain or increase the amount of their
Revolving Commitments (each, a “Commitment Increase”) by executing and
delivering to the Administrative Agents an Increased Facility Activation Notice
specifying (i) the amount of such increase and (ii) the applicable Increased
Facility Closing Date; provided that immediately prior to and after giving
effect to any such increase in the Revolving Commitments (i) no Default or Event
of Default shall have occurred and be continuing and (ii) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (except that any representations and
warranties which expressly relate to an earlier date shall be true and correct
in all material respects as of such earlier date). Notwithstanding the
foregoing, (i) without the consent of the Required Lenders, the aggregate amount
of incremental Revolving Commitments obtained after the ClosingSecond Amendment
Effective Date pursuant to this paragraph shall not exceed $240,000,000the
Maximum Permitted Increase Amount and (ii) without the consent of the
Administrative Agent, (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (y) no more than five
Increased Facility Closing Dates may be selected by the Borrower after the
Closing Date. No Lender shall have any obligation to participate in any increase
described in this paragraph unless it agrees to do so in its sole discretion.

(b) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.19(a) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit H, whereupon such bank, financial institution or other entity (a “New
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

(c) Upon each Increased Facility Closing Date, the Borrower shall (A) prepay the
outstanding Revolving Loans (if any) in full, (B) simultaneously borrow new
Revolving Loans hereunder in an amount equal to such prepayment (in the case of
Eurodollar Loans, with Eurodollar Base Rates equal to the outstanding Eurodollar
Base Rate and with Interest Period(s) ending on the date(s) of any then
outstanding Interest Period(s)), as applicable (as modified hereby); provided
that with respect to subclauses (A) and (B), (x) the prepayment to, and
borrowing from, any existing Lender shall be effected by book entry to the
extent that any portion of the amount prepaid to such Lender will be
subsequently borrowed from such Lender and (y) the existing Lenders (including
existing Lenders providing a Commitment Increase, if applicable) and the New
Lenders shall make and receive payments among themselves, in a manner acceptable
to the Administrative Agent, so that, after giving effect thereto, the Revolving
Loans are held ratably by such existing Lenders and New Lenders in accordance
with the respective Revolving Commitments of such Lenders (after giving effect
to such Commitment Increase) and (C) pay to the Lenders the amounts, if any,
payable under Section 2.15 as a result of any such prepayment. Concurrently
therewith, the Lenders shall be deemed to have adjusted their participation

 

54



--------------------------------------------------------------------------------

interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their Revolving Commitments as so increased. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this clause
(c).

2.20 Term Loan Conversion; Repayment of Converted Term Loans. (a) In the event
that there are any Revolving Loans outstanding on the Revolving Termination
Date, such Revolving Loans shall automatically convert to term loans (each, a
“Converted Term Loan”) on such date and the Revolving Commitments shall
automatically terminate. Upon the conversion of the Revolving Loans to Converted
Term Loans, each Lender shall be deemed to hold its Applicable Percentage
(determined immediately prior to giving effect to the Revolving Termination
Date) of each of the Converted Term Loans. Each Converted Term Loan shall
continue to bear interest at the same rate as, and contain such other terms that
are identical to, the Revolving Loan from which such Converted Term Loan was
converted (including, in the case of a Converted Term Loan that was converted
from a Revolving Loan that was a Eurodollar Loan at the time of conversion, the
same Interest Period applicable to such Revolving Loan at the time of
conversion) and each reference herein to “Revolving Loans” shall be deemed to be
a reference to “Converted Term Loans” as appropriate; provided, however that
(i) amounts paid or prepaid in respect of Converted Term Loans may not be
reborrowed and (ii) the Borrower shall be required to repay the principal amount
of the Converted Term Loans in the amounts, and at such times, as provided in
Section 2.20(b).

(b) The Borrower shall make a scheduled repayment of the aggregate outstanding
principal amount of the Converted Term Loans on each Amortization Payment Date,
in an amount equal to 12.5% of the aggregate principal amount of Converted Term
Loans outstanding on the Revolving Termination Date (after giving effect to the
conversion of Revolving Loans to Converted Term Loans on such date). To the
extent not previously paid, all Converted Term Loans shall be due and payable on
the Converted Term Loan Maturity Date. Amounts paid or repaid in respect of
Converted Term Loans in accordance with the terms hereof may not reborrowed.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a)Subject to the terms and conditions hereof, theeach
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by thesuch
Issuing Lender; provided that thesuch Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations of such Issuing Lender would exceed the L/C Commitment of such
Issuing Lender then in effect, or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall
(i) be denominated in Dollars and (ii) except as provided in Section 3.1(b)
below, expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

(b) If requested by the Borrower, theeach Issuing Lender agrees to issue one or
more Letters of Credit hereunder, with expiry dates that would occur after the
fifth (5th) Business Day prior to the Revolving Termination Date, based upon the
Borrower’s agreement to cash collateralize the L/C Obligations in accordance
with Section 3.9. If the Borrower fails to cash collateralize the outstanding
L/C Obligations in accordance with the requirements of Section 3.9, each
outstanding Letter of Credit shall automatically be deemed to be drawn in full
on such date and the reimbursement obligations of the

 

55



--------------------------------------------------------------------------------

Borrower set forth in Section 3.5 shall be deemed to apply and shall be
construed such that the reimbursement obligation is to provide cash collateral
in accordance with the requirements of Section 3.9.

(c) The Borrower shall grant to the Administrative Agent for the benefit of
theeach Issuing Lender and the Lenders, pursuant to the Guarantee and Collateral
Agreement, a security interest in all cash, deposit accounts and all balances
therein and all proceeds of the foregoing as required to be deposited pursuant
to Section 3.1(b) or Section 3.9. Cash collateral shall be maintained in
blocked, interest bearing deposit accounts at JPMorgan Chase Bank, N.A. (or any
affiliate thereof) (the “L/C Cash Collateral Account”). All interest on such
cash collateral shall be paid be paid to the Borrower upon the Borrower’s
request, provided that such interest shall first be applied to all outstanding
Obligations at such time and the balance shall be distributed to the Borrower.

(d) TheNo Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if (i) such issuance would conflict with, or cause thesuch Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law., (ii) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing the Letter of Credit, or any law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or the Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date, which such Issuing Lender in good faith
deems material to it and which is not subject to indemnification obligations of
the Borrower hereunder or (iii) issuance of the Letter of Credit would violate
one or more policies of such Issuing Lender applicable to letters of credit
generally.

(e) Unless otherwise expressly agreed by the applicable Issuing Lender and the
Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall apply
to each standby Letter of Credit, and (ii) the rules of the UCP shall apply to
each commercial Letter of Credit. Notwithstanding the foregoing, no Issuing
Lender shall be responsible to the Borrower for, and no Issuing Lender’s rights
and remedies against the Borrower shall be impaired by, any action or inaction
of such Issuing Lender required or permitted under any law, order, or practice
that is required or permitted to be applied to any Letter of Credit or this
Agreement, including the law or any order of a jurisdiction where an Issuing
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(f) In the event of any conflict between the terms hereof and the terms of any
Application, the terms hereof shall control.

3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that theany Issuing Lender issue a Letter of Credit by delivering
to thesuch Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of thesuch Issuing Lender,
and such other certificates, documents and other papers and information as
thesuch Issuing Lender may reasonably request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall theany Issuing
Lender be required to issue any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such

 

56



--------------------------------------------------------------------------------

other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the relevant Issuing Lender and the Borrower.
The relevant Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower promptly following the issuance thereof. The relevant Issuing Lender
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

3.3 Fees and Other Charges. (a) Subject to Section 2.18(d)(iii), the Borrower
will pay a fee on all outstanding Letters of Credit at a per annum rate equal to
the Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility, shared ratably among the Revolving Lenders and payable
quarterly in arrears on each Fee Payment Date after the issuance date. In
addition, the Borrower shall pay to the relevant Issuing Lender for its own
account a fronting fee of 0.25% per annum on the undrawn and unexpired amount of
each Letter of Credit issued by such Issuing Lender, payable quarterly in
arrears to the relevant Issuing Lender on each Fee Payment Date after the
issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse
theeach Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by thesuch Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) TheEach Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce thesuch Issuing Lender
to issue Letters of Credit, each L/C Participant irrevocably agrees to accept
and purchase and hereby accepts and purchases from thesuch Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in thesuch Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit and the amount of each draft paid by thesuch
Issuing Lender thereunder. Each L/C Participant agrees with theeach Issuing
Lender that, if a draft is paid under any Letter of Credit for which thesuch
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement (or in the event that any reimbursement received by
thesuch Issuing Lender shall be required to be returned by it at any time)
(“Unreimbursed Amounts”), such L/C Participant shall pay to thesuch Issuing
Lender upon demand at thesuch Issuing Lender’s address for notices specified
herein an amount equal to such L/C Participant’s Revolving Percentage of the
amount that is not so reimbursed (or is so returned). Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
theany Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(b) If any amount required to be paid by any L/C Participant to theany Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by thesuch Issuing Lender under any Letter of Credit is paid to
thesuch Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to thesuch Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the relevant Issuing Lender, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. If any

 

57



--------------------------------------------------------------------------------

such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due,
thesuch Issuing Lender shall be entitled to recover from such L/C Participant,
on demand, such amount with interest thereon calculated from such due date at
the rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Lender submitted to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after theany Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), thesuch Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the Borrower
or otherwise, including proceeds of collateral applied thereto by thesuch
Issuing Lender), or any payment of interest on account thereof, thesuch Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by thesuch
Issuing Lender shall be required to be returned by thesuch Issuing Lender, such
L/C Participant shall return to thesuch Issuing Lender the portion thereof
previously distributed by thesuch Issuing Lender to it.

3.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the relevant Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by thesuch Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice. Each such payment shall be made to the relevant Issuing
Lender at its address for notices referred to herein in Dollars and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.9(b) and (y) thereafter, Section 2.9(c).

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against theany Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with theeach Issuing Lender that
thesuch Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. TheNo Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
thesuch Issuing Lender. The Borrower agrees that any action taken or omitted by
theany Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrower and shall not result in any
liability of thesuch Issuing Lender to the Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount

 

58



--------------------------------------------------------------------------------

thereof. The responsibility of the relevant Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Actions in Respect of Letters of Credit.

(a) Not later than the date that is ten (10) Business Days prior to the
Revolving Termination Date, or at any time after the Revolving Termination Date
when the aggregate funds on deposit in the L/C Cash Collateral Account shall be
less than the amounts required herein, the Borrower shall pay to the
Administrative Agent in immediately available funds, at the Administrative
Agent’s office referred to in Section 10.2, for deposit in the L/C Cash
Collateral Account described in Section 3.1(c), the amount required so that,
after such payment, the aggregate funds on deposit in the L/C Cash Collateral
Account are not less than 105% of the sum of all outstanding L/C Obligations
with an expiration date beyond the Revolving Termination Date.

(b) The Administrative Agent may, from time to time after funds are deposited in
any L/C Cash Collateral Account, apply funds then held in such L/C Cash
Collateral Account to the payment of any amounts, in accordance with the terms
herein, as shall have become or shall become due and payable by the Borrower to
the Issuing LenderLenders or Lenders in respect of the L/C Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.

3.10 Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Lender shall report in writing to the Administrative Agent (i) on each
Business Day, the aggregate undrawn amount of all outstanding Letters of Credit
issued by it, (ii) on each Business Day on which such Issuing Lender expects to
issue, amend, renew or extend any Letter of Credit, the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it on such
date, and no Issuing Lender shall be permitted to issue, amend, renew or extend
such Letter of Credit without first notifying the Administrative Agent as set
forth herein, (iii) on each Business Day on which such Issuing Lender makes any
payment pursuant to a Letter of Credit (including in respect of a time draft
presented thereunder), the date of such payment and the amount of such payment
and (iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as at March 31, 2013
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the Revolving Loans to be
made

 

59



--------------------------------------------------------------------------------

on the Closing Date and the use of proceeds thereof and (ii) the payment of fees
and expenses in connection with the foregoing. The Pro Forma Balance Sheet has
been prepared based on the best information available to the Borrower as of the
date of delivery thereof, and presents fairly in all material respects on a pro
forma basis the estimated financial position of Borrower and its Consolidated
Subsidiaries as at March 31, 2013, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b) The audited consolidated balance sheets of the Borrower and its Consolidated
Subsidiaries as at December 31, 2010, December 31, 2011 and December 31, 2012,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly in all material
respects the consolidated financial condition of Borrower and its Consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as at March 31, 2013, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of Borrower and its
Consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the three-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). As of the Closing Date, no Group Member has any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the most recent financial statements
referred to in this paragraph.

4.2 No Change. Since December 31, 2012, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except in each case referred to in clauses (b),
(c) and (d), to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4 which have been obtained or made and are in full force
and effect and (ii) the filings referred to in Section 4.19. Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon

 

60



--------------------------------------------------------------------------------

execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except where any such
violation could not reasonably be expected to have a Material Adverse Effect and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents). No Requirement of Law or Contractual Obligation applicable to the
Borrower or any of its Subsidiaries could reasonably be expected to have a
Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and none of such property is subject to any Lien except as
permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted. Except for such claims as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no claim
has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Borrower know of any valid basis for any
such claim. Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the use of Intellectual Property by
each Group Member does not infringe on the rights of any Person.

4.10 Taxes. Each Group Member has timely filed or caused to be filed all Federal
and state income Tax returns and any other material Tax returns that have been
required to be filed (taking into account extensions) and has timely paid all
such Taxes and assessments payable by it which have become due (other than any
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been established); no Liens for Taxes have been filed (other than
Liens for Taxes not yet due or the amount or validity of which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained in conformity with GAAP), and, to
the knowledge of the Borrower, as of the date hereof, no claim is being asserted
with respect to any such Tax.

 

61



--------------------------------------------------------------------------------

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for purchasing or “carrying” any
“margin stock” or to extend credit to others for the purpose of purchasing or
carrying margin stock within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of Regulations T, U or X of the Board. No
more than 25% of the assets of the Group Members consist of (or after applying
the proceeds of the Loans will consist of) “margin stock” as so defined. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) each Group Member and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur; and (c) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106. Except as could not reasonably be expected to have
a Material Adverse Effect, the present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Accounting Standards Codification No. 715: Compensation-Retirement Benefits)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Pension Plans.

4.14 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

4.15 [Reserved].

4.16 Use of Proceeds. The proceeds of the Revolving Loans and the Letters of
Credit shall be used to finance the investment activities, working capital needs
and general corporate purposes of the Borrower and its Subsidiaries.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) each Group Member is in compliance with all, and has not violated any,
applicable Environmental Laws;

 

62



--------------------------------------------------------------------------------

(b) no Group Member has received any notice of violation, alleged violation,
non-compliance, liability, potential liability or request for information
regarding compliance with or liability under any Environmental Laws or regarding
liability with respect to Materials of Environmental Concern, nor is any Group
Member aware of any of the foregoing concerning any property owned, leased or
operated by any Group Member;

(c) no Group Member has used, managed, stored, handled, transported, disposed
of, or arranged for the disposal of, any Materials of Environmental Concern in
violation of any applicable Environmental Law, or in a manner or at any location
that could give rise to liability under, any applicable Environmental Law;

(d) no litigation, investigation or proceeding of or before any Governmental
Authority or arbitrator is pending or, to the knowledge of the Borrower,
threatened, by or against any Group Member or against or affecting any property
owned, leased or operated by any Group Member, under any Environmental Law or
regarding any Materials of Environmental Concern; nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding against any Group
Member or against or affecting any property owned or leased or operated by any
Group Member, under any Environmental Law or regarding any Materials of
Environmental Concern;

(e) Materials of Environmental Concern are not present at property owned, leased
or operated by any Group Member under circumstances or conditions that could
result in liability to any Group Member or interfere with the use or operation
of any such property;

(f) no Group Member has assumed or retained, by contract or operation of law,
any liability under Environmental Laws or regarding Materials of Environmental
Concern.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or statement furnished by or on behalf of any
Loan Party to the Administrative Agent or the Lenders, or any of them, for use
in connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such statement, information, document
or certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

4.19 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Securities (as defined in the
Guarantee and Collateral Agreement) that is certificated described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Securities are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.19 in appropriate form are
filed in the offices specified on Schedule 4.19 and the other actions specified
on Schedule 4.19 shall have been taken, the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all

 

63



--------------------------------------------------------------------------------

right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except Liens permitted by Section 7.3(a), (h) and (n)).

4.20 Solvency. On the Closing Date, after giving effect to the transactions
contemplated hereby (including the borrowing of Revolving Loans and the issuance
of Letters of Credit, if any), the Loan Parties, on a consolidated basis, are
Solvent.

4.21 Senior Indebtedness. The Obligations constitute “Senior Indebtedness” of
the Borrower. The obligations of each Subsidiary Guarantor under the Guarantee
and Collateral Agreement constitute “Guarantor Senior Indebtedness” of such
Subsidiary Guarantor.

4.22 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Subsidiary operates.

4.23 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Affiliates and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower and
its Affiliates and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in the Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Affiliate or
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Affiliate that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.

4.23 Anti-Terrorism Laws; Economic Sanctions Laws. (a) Neither the advance of
the Loans nor the use of the proceeds of any thereof will violate the Trading
With the Enemy Act (50 U.S.C. Section 1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (which for the avoidance of doubt shall include, but
shall not be limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”)
and (b) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
Furthermore, neither the Borrower nor any Subsidiary (x) is a “blocked person”
as described in the Executive Order, the Trading With the Enemy Act or the
Foreign Assets Control Regulations or (y) engages in any dealings or
transactions, or be otherwise associated, with any such “blocked person” or in
any manner violative of any such order.

(b) Each Loan Party is in compliance, in all material respects, with the USA
PATRIOT Act. No part of the proceeds of the Loans will be used by the Borrower,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

64



--------------------------------------------------------------------------------

4.24 Stock Exchange Listing. The shares of common Capital Stock of the Borrower
are listed on the New York Stock Exchange.

4.25 REIT Status. The REIT Entity has been organized and has operated in
conformity with the requirements for qualification and taxation as a REIT under
the Code and all applicable regulations under the Code for each of its taxable
years beginning with its taxable year ended December 31, 2009.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. This Agreement (other than
Section 3 hereof) shall become effective on and as of the first date on which
all of the following conditions precedent shall have been satisfied (or waived
in accordance with Section 10.1):

(a) Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A,
(ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each Subsidiary Guarantor, (iii) an Acknowledgement and Consent in
the form attached to the Guarantee and Collateral Agreement, executed and
delivered by each Issuer (as defined therein), if any, that is not a Loan Party,
(iv) Control Agreements with respect to each Distribution Account of a Loan
Party, duly executed by each of the parties thereto and (v) the Management
Subordination Agreement, duly executed and delivered by the Borrower, Colony
Financial TRS, LLC, the Manager and the Administrative Agent.

(b) Existing Credit Agreement. The Administrative Agent shall have received
satisfactory evidence that that certain Credit Agreement, dated as of
September 1, 2011 among the Borrower, the Subsidiaries of the Borrower party
thereto, Bank of America, N.A., as administrative agent and the other lenders
party thereto, shall have been terminated and all amounts thereunder shall have
been paid in full and satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith.

Financial Statements. The Lenders shall have received (i) audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries for the
2010, 2011 and 2012 fiscal years and (ii) unaudited interim consolidated
financial statements of the Borrower and its Consolidated Subsidiaries for each
fiscal quarter ended after the date of the last applicable financial statements
delivered pursuant to clause (i) of this paragraph and at least 45 days prior to
the Closing Date.

Approvals. All governmental and third party approvals necessary in connection
with the continuing operations of the Group Members and the transactions
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would restrain, prevent or
otherwise impose adverse conditions on the financing contemplated hereby.

Lien Searches. The Administrative Agent shall have received the results of a
recent Lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.3 or discharged on or prior to the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable and documented out-of-pocket fees and expenses of
legal counsel), on or before the Closing Date. Such amounts may be paid with
proceeds of Revolving Loans made on the Closing Date and, if so, will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

Legal Opinions. The Administrative Agent shall have received the legal opinion
of Hogan Lovells LLP, counsel to the Borrower and its Subsidiaries. Such legal
opinion shall cover such other matters incident to the transactions contemplated
by this Agreement as the Administrative Agent may reasonably require.

Pledged Stock; Stock Powers. The Administrative Agent shall have received the
certificates (if any) representing the shares of Capital Stock pledged pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.

Certificates.

(i) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

(ii) a Compliance Certificate executed by a Responsible Officer of the Borrower,
giving pro forma effect to the effectiveness of this Agreement.

(iii) a certificate signed by a Responsible Officer of the Borrower
(x) certifying (A) that the conditions specified in this Section 5 have been
satisfied (other than with respect to the satisfaction of the Administrative
Agent or any Lender) and (B) that there has been no development or event that
has had or could reasonably be expected to have a Material Adverse Effect on
(1) the business, assets or financial condition of (a) the Borrower or (b) the
Borrower, its Subsidiaries and any of the entities in which they have invested
directly or indirectly, taken as a whole or (2) the facts and information, taken
as a whole, regarding any such entities as heretofore disclosed to the
Administrative Agent and the Lenders and (y) attaching copies of the

 

66



--------------------------------------------------------------------------------

operating agreements, partnership agreements or other applicable organizational
documents of each Affiliated Investor in which all or a portion of its Capital
Stock are owned directly by a Loan Party.

(iv) a certificate signed by a Responsible Officer of the Borrower setting forth
a reasonably detailed calculation of the Maximum Permitted Outstanding Amount as
of the Closing Date.

Solvency. The Administrative Agent shall have received a certificate from the
chief financial officer of the Borrower, in form and substance reasonably
acceptable to the Administrative Agent certifying that the Company and its
Subsidiaries, on a consolidated basis after giving effect to this Agreement and
the transactions contemplated hereby (including the borrowing of Revolving
Loans, if any) are Solvent as of the Closing Date.

KYC Information. The Lenders shall have received, to the extent requested by the
Administrative Agent in writing at least 10 days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, in each case at least five (5) days prior to the
Closing Date.

Representations and Warranties; No Default. The conditions set forth in
Section 5.2(a) and (b) shall have been satisfied.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

5.1A Conditions to Effectiveness of Section 3. Section 3 of this Agreement shall
become effective on and as of the first date on which (x) all of the conditions
precedent set forth in Section 5.1 above shall have been satisfied (or waived in
accordance with Section 10.1) and (y) the Administrative Agent shall have
received the consent of Taiwan Business Bank, Co., Ltd. to the effectiveness of
such Section.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction (or waiver in
accordance with Section 10.1) of the following conditions precedent:

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except that any representations and warranties which expressly relate
to an earlier date shall be true and correct in all material respects as of such
earlier date).

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(e) No Bridge Loans. No Indebtedness incurred pursuant to Section 7.2(h) shall
remain outstanding.

 

67



--------------------------------------------------------------------------------

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, until Payment in Full, the Borrower shall and
shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent for distribution
to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit (except for
any going concern qualification or exception that is solely with respect to, or
resulting solely from, an upcoming maturity date under the Converted Term Loan
occurring within one year from the time such report is delivered), by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries (subject to normal year-end audit adjustments and the
lack of footnotes).

All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods.

Notwithstanding the foregoing, following the consummation of the Up-REIT
Transaction, the Borrower will be permitted to satisfy its obligations with
respect to financial information relating to the Borrower described in clauses
(a) and (b) above by furnishing financial information relating to the REIT
Entity; provided that (i) the same is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to the REIT Entity and its Consolidated Subsidiaries, on the one hand,
and the information relating to the Borrower and its Consolidated Subsidiaries
on a standalone basis, on the other hand, with respect to the consolidated
balance sheet and income statement and (ii) the same shall be certified by a
Responsible Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a standalone basis.

6.2 Certificates; Other Information. Furnish to the Administrative Agent for
distribution to each Lender (or, in the case of clause (g), to the relevant
Lender):

 

68



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), to the extent consistent with the policy of the independent
certified public accountants reporting on such financial statements, a
certificate of such independent certified public accountants stating that in
making the examination necessary therefor no knowledge was obtained of any Event
of Default pursuant to Section 6.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate containing
calculations necessary for determining compliance by each Group Member with the
provisions of Section 7.1 as of the last day of the fiscal quarter or fiscal
year of the Borrower, as the case may be, and (y) to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a list of any Capital Stock
acquired by any Loan Party (or a structure chart depicting such Capital Stock),
(3) a description of any Person that has become a Wholly-Owned Subsidiary that
is a Domestic Subsidiary (other than an Excluded Subsidiary) (or a structure
chart depicting such Persons) and (4) a description of any Person that has
become an Excluded Subsidiary of the type described in clause (ii) of the
definition of “Excluded Subsidiary”, in each case since the date of the most
recent report delivered pursuant to this clause (y) (or, in the case of the
first such report so delivered, since the Closing Date);

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto) (collectively,
the “Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are prepared
in good faith based upon assumptions believed to be reasonable at the time
furnished (it being recognized that such Projections are not to be viewed as
facts and that actual results during the period or periods covered by any such
Projections may differ from the projected results, and such differences may be
material);

(d) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer setting forth a reasonably
detailed calculation of the Maximum Permitted Outstanding Amount on the last
date of the relevant period covered by such financial statements; provided that
in the event that the Total Revolving Extensions of Credit outstanding at any
time (or, on or after the Revolving Termination Date, the aggregate principal
amount of Converted Term Loans outstanding at any time) exceeds 90% of the
Maximum Permitted Outstanding Amount at such time, the Borrower shall provide
such certificates to the Administrative Agent on demand;

(e) promptly after the same are sent, copies of all financial statements and
reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities and, promptly after the same are filed,
copies of all financial statements and reports that the Borrower may make to, or
file with, the SEC;

(f) promptly following receipt thereof, copies of (i) any documents described in
Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the
relevant Group Members or ERISA

 

69



--------------------------------------------------------------------------------

Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plans, then, upon reasonable request
of the Administrative Agent, such Group Member or the ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

(g) promptly, such additional financial and other information as any Lender may
from time to time reasonably request; and

(h) concurrently with the delivery of the financial statements referred to in
Section 6.1(a) and (b), an Investment Asset Report.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations in respect of Tax liabilities and other governmental charges, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of this clause (ii), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Affiliates and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.5 Maintenance of Property; Insurance. (a) Except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability and business interruption) as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account (in which full, true and correct entries shall be
made of all material financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries) in a manner that permits the
preparation of financial statements in conformity with GAAP and all Requirements
of Law and (b) permit representatives of the Administrative Agent or any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired, upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants; provided,
however, that so long as no Event of Default exists, the Administrative Agent on
behalf of the Lenders shall be permitted to make only one (1) such visit per
fiscal year at the expense of the Borrower.

 

70



--------------------------------------------------------------------------------

6.7 Notices. Promptly upon a Responsible Officer becoming aware of the
occurrence of any of the following events, give notice to the Administrative
Agent for distribution to the Lenders:

(a) of the occurrence of any Default or Event of Default;

(b) of any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c) of any litigation or proceeding affecting any Group Member (i) which could
reasonably be expected to have a Material Adverse Effect and is not covered by
insurance, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Loan Document;

(d) of the occurrence of any ERISA Event or Foreign Plan Event that, alone or
together with any other ERISA Events and/or Foreign Plan Events that have
occurred, could reasonably be expected to have a Material Adverse Effect;

(e) if at any time the Total Revolving Extensions of Credit outstanding (or, on
or after the Revolving Termination Date, the aggregate principal amount of
Converted Term Loans outstanding) exceeds 90% of the Maximum Permitted
Outstanding Amount;

(f) of any Trigger Event; and

(g) of any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. (a) Comply in all material respects with, and ensure
compliance in all material respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all material
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws to continue activities as currently conducted; and

(b) Generate, use, treat, store, release, transport, dispose of, and otherwise
manage all Materials of Environmental Concern in a manner that does not result
in a material liability to any Group Member and does not materially impair the
use of any property owned, leased or operated by any Group Member, and take
reasonable efforts to prevent any other Person from generating, using, treating,
storing, releasing, transporting, disposing of, or otherwise managing Materials
of Environmental Concern in a manner that does not result in a material
liability to, and does not materially impair the use of any real property owned,
leased or operated by, any Group Member;

it being understood that this Section 6.8 shall be deemed not breached by a
noncompliance with any of the foregoing (a) or (b) provided that such
non-compliance, in the aggregate with any other such non-compliance, could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

71



--------------------------------------------------------------------------------

6.9 Maintenance of REIT Status; New York Stock Exchange Listing. The REIT Entity
will at all times maintain its status as a REIT in compliance with the Code and
all applicable regulations under the Code. The REIT Entity will also at all
times be listed on the New York Stock Exchange.

6.10 Additional Collateral, etc. (a) With respect to any property acquired after
the Closing Date by any Loan Party that is property of the type which would
otherwise constitute Collateral subject to the Lien created by any of the
Security Documents but is not yet so subject (including, without limitation,
(x) all Capital Stock held by any Loan Party in any newly formed or acquired
Subsidiary of the Borrower and (y) all Capital Stock held by any Loan Party in
any Affiliated Investor), promptly but in any event within 3060 days after the
end of the fiscal quarter during which such property was acquired (or by such
later date as the Administrative Agent may agree in its sole discretion)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent may reasonably request to grant to the Administrative Agent, for the
benefit of the Lenders, a security interest in such property and (ii) take all
actions necessary or reasonably requested to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
such property, including (A) the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (B) the delivery of the certificates (if any) representing any such
Capital Stock acquired (together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Capital Stock); provided that to extent that
the requirements set forth in this clause (a) have not been met with respect to
property that is subject to this clause (a) with an aggregate value in excess of
5.0% of the Total Asset Value at any time, the Borrower shall cause the
requirements set forth in this clause (a) to be met within 3060 days after the
date any such property is acquired to the extent necessary to eliminate such
excess.

(b) With respect to any new Wholly Owned Subsidiary that is a Domestic
Subsidiary (other than an Excluded Subsidiary or an Excluded Foreign Subsidiary)
created or acquired after the Closing Date by any Group Member (which, for the
purposes of this paragraph (b), shall include any existing Subsidiary that
ceases to be an Excluded Subsidiary or Excluded Foreign Subsidiary)
(collectively, the “New Subsidiaries”), promptly but in any event within 3060
days after the end of the fiscal quarter during which such New Subsidiary was
created or acquired (or by such later date as the Administrative Agent may agree
in its sole discretion), (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent may reasonably request to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such New Subsidiary that is owned by any Group Member,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such New Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement and (B) to take such actions necessary or reasonably requested to
grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest in the Collateral described in the Guarantee
and Collateral Agreement with respect to such New Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such New Subsidiary, substantially in the
form of Exhibit C, with appropriate insertions and attachments and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; provided that to extent that such New Subsidiaries that
have not yet complied with the requirements set forth in this clause (b) have
assets with an aggregate value in excess of 5.0% of the

 

72



--------------------------------------------------------------------------------

Total Asset Value at any time, the Borrower shall cause each such New
Subsidiaries to comply with this clause (b) within 3060 days after the date any
such Wholly-Owned Subsidiary became a New Subsidiary to the extent necessary to
eliminate such excess.

(c) With respect to any new Excluded Foreign Subsidiary created or acquired
after the Closing Date directly by any Loan Party, promptly but in any event
within 60 days after the end of the fiscal quarter during which such New
Excluded Foreign Subsidiary was created or acquired (or by such later date as
the Administrative Agent may agree in its sole discretion) (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent may reasonably request to grant
to the Administrative Agent, for the benefit of the Lenders, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by any Loan Party (provided that in no event shall more than 66% of the
total outstanding voting Capital Stock, as determined for U.S. federal income
tax purposes, of any such new Subsidiary be required to be so pledged), and
(ii) deliver to the Administrative Agent the certificates (if any) representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, and take such
other action as may be necessary or reasonably requested by the Administrative
Agent to perfect the Administrative Agent’s security interest therein and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing or any other provision of
the Loan Documents, the Loan Parties shall not be required to undertake such
perfection actions in any jurisdictions outside the United States.

(d) Notwithstanding anything set forth herein or any of the other Loan
Documents, with respect to any Collateral that is not included in the
calculation of the Maximum Permitted Outstanding Amount, the Loan Parties shall
not be required to obtain third party acknowledgements, agreements or consents
in support of the creation, perfection or enforcement of security interests in
such Collateral. In addition, the requirements of this Section 6.10 shall not
apply to any assets or Subsidiaries created or acquired after the Closing Date,
as applicable, as to which the Administrative Agent has reasonably determined,
and has advised the Borrower, that such requirements need not be satisfied
because, inter alia, the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein.

6.11 Use of Proceeds. The proceeds of the Loans shall be used to finance the
investment activities, working capital needs and general corporate purposes of
the Borrower and its Subsidiaries.

6.12 Information Regarding Collateral. The Borrower shall provide prompt (but in
any event within ten (10) days of any such change) written notice to the
Administrative Agent of any change (i) in any Loan Party’s legal name, (ii) in
the location of any Loan Party’s chief executive office, (iii) in any Loan
Party’s identity or type of organization, (iv) in any Loan Party’s Federal
Taxpayer Identification Number (or equivalent thereof) or organizational
identification number, if any, or (v) in any Loan Party’s jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), in each case, clearly describing such change and providing such
other information in connection therewith as the Administrative Agent may
reasonably request. Prior to effecting any such change, the Borrower shall have
taken (or will take on a timely basis) all action required to maintain the
perfection and priority of the security interest of the Administrative Agent in
the Collateral, if applicable. The Borrower agrees to promptly provide the
Administrative Agent with certified organization documents reflecting any of the
changes described in the preceding sentence.

 

73



--------------------------------------------------------------------------------

6.13 Organization Documents of Affiliated Investors. The Borrower shall provide
the Administrative Agent with a copy of the organization documents of each
Affiliated Investor promptly upon request by the Administrative Agent.

6.14 Distribution Accounts. (a) The Borrower shall irrevocably instruct each
Affiliated Investor that owns directly or indirectly an Investment Asset, to
make any and all Distributions from such Affiliated Investor that are payable to
any Loan Party into one or more deposit accounts or securities accounts, as
applicable, that is subject to a Control Agreement and maintained by such Loan
Party at JPMorgan Chase Bank, N.A. or an Affiliate thereof (each such deposit
account and securities account, a “Distribution Account”). If, despite such
instructions, any Distribution is received by a Loan Party in contravention of
the prior sentence, such Loan Party shall receive such Distribution in trust for
the benefit of the Administrative Agent, and the Borrower shall cause such Loan
Party to segregate such Distribution from all other funds of such Loan Party and
shall within two (2) Business Days following receipt thereof cause such
Distribution to be deposited into a Distribution Account.

(b) The Borrower and each Wholly-Owned Subsidiary Guarantor that owns and holds
any Investment Asset shall promptly (and in any event within two (2) Business
Days) deposit any and all payments and other amounts received by the Borrower or
such Wholly-Owned Subsidiary Guarantor relating to such Investment Asset or any
Affiliated Investor that, directly or indirectly, owns such Investment Asset
(including, without limitation, all payments of principal, interest, fees,
indemnities or premiums in respect of such Investment Asset, and all proceeds
from the sale or other disposition of, or from any exercise of any rights or
remedies with respect to, such Investment Asset) into a Distribution Account.

(c) Notwithstanding the foregoing, the Borrower and each other Loan Party shall
have the right (i) to access and make withdrawals from its Distribution Account
at any time unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have blocked access to such Distribution Account
and (ii) in the case that an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have blocked access to such
Distribution Account, to access and make withdrawals from its Distribution
Account as necessary to make the distributions contemplated by Section 7.6(e) so
long as no Event of Default has occurred pursuant to Section 8(a) or 8(f).

SECTION 7. NEGATIVE COVENANTS

The Borrower hereby agrees that, until Payment in Full, the Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio of the
Borrower at any time to exceed 0.500.65 to 1.00.

(b) Minimum Liquidity. Permit Liquidity at any time to be less than $5,000,000.

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 2.251.50 to 1.00.

 

74



--------------------------------------------------------------------------------

(d) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth at
any time to be less than the sum of (i) $1,178,000,000 and (ii) 80% of the Net
Cash Proceeds received by the Borrower (x) at any time, from any offering by the
Borrower of its common equity consummated after June 30, 2013 and (y) following
the Up-REIT Transaction, from any offering by the REIT Entity of its common
equity to the extent such Net Cash Proceeds are contributed to the Borrower.

(e) Maximum Permitted Outstanding Amount. Permit the Total Revolving Extensions
of Credit (or, on or after the Revolving Termination Date, the aggregate
principal amount of outstanding Converted Term Loans) at any time to exceed the
Maximum Permitted Outstanding Amount at such time.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of (i) the Borrower to any Subsidiary, (ii) any Subsidiary
Guarantor to the Borrower or any other Subsidiary and (iii) to the extent
constituting an Investment permitted by Section 7.7, any Subsidiary to the
Borrower or any other Subsidiary;

(c) Guarantee Obligations by the Borrower or any of its Subsidiaries of
obligations of any Subsidiary to the extent constituting an Investment permitted
by Section 7.7 (other than pursuant to Section 7.7(c)); provided however, that
in the case of a Guarantee Obligation by an Unconsolidated Subsidiary of
obligations of any person that is not an Unconsolidated Subsidiary, such
Guarantee Obligation shall be included in the calculation of Consolidated Total
Debt hereunder;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations and
Indebtedness incurred to finance the acquisition, construction or development of
any fixed or capital assets (except to the extent incurred with respect to any
Investment Asset)) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding;

(f) Non-Recourse Indebtedness of Subsidiaries that are not Loan Parties and any
Non-Recourse Pledge; provided that after giving pro forma effect to the
incurrence of such Non-Recourse Indebtedness or Non-Recourse Pledge, as
applicable, the Borrower shall be in compliance with Section 7.1;

(g) unsecured Indebtedness of the Borrower or any other Loan Party; provided
that (i) such unsecured Indebtedness shall mature no earlier than the date that
is 91 days following the Converted Term Loan Maturity Date (and shall not
require any payment of principal prior to such date other than any provision
requiring a mandatory prepayment or an offer to purchase such Indebtedness as a
result of a change of control, asset sale or, casualty event or de-listing of
common stock) and (ii) after giving pro forma effect to the incurrence of such
unsecured Indebtedness, the Borrower shall be in compliance with Section 7.1(a);

(h) unsecured Indebtedness of the Borrower or any other Loan Party not otherwise
permitted hereunder; provided that (i) at the time such Indebtedness is incurred
and during the

 

75



--------------------------------------------------------------------------------

period such Indebtedness continues to remain outstanding, there are no Revolving
Extensions of Credit or Converted Term Loans outstanding (provided that, if
there are Revolving Extensions of Credit or Converted Term Loans outstanding
immediately prior to the time such Indebtedness is incurred, such Loans shall be
paid in full and any outstanding Letters of Credit shall have been cash
collateralized in accordance with the procedures set forth in Section 8.1, in
each case prior to or simultaneously with the incurrence of such Indebtedness),
(ii) no Default shall have occurred or be continuing or would result therefrom
and (iii) such Indebtedness shall not have a maturity date that is later than
two (2) years after the initial incurrence thereof.

(i) Specified GAAP Reportable B Loan Transactions; provided that after giving
pro forma effect to the incurrence of such Specified GAAP Reportable B Loan
Transactions, no Default shall have occurred or be continuing or would result
therefrom;

(j) Permitted Warehouse Indebtedness; provided that after giving pro forma
effect to the incurrence of such Permitted Warehouse Indebtedness, no Default
shall have occurred or be continuing or would result therefrom;

(k) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any guarantees thereof or the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that any such Indebtedness is extinguished
within 30 days;

(l) Indebtedness incurred by the Borrower or any Subsidiary (including
obligations in respect of letters of credit, bank guarantees, warehouse receipts
or similar instruments issued or created in the ordinary course of business)
owed to any Person providing workers compensation, health, disability or other
employee benefits or property, casualty or liability insurance;

(m) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees (not for borrowed money) and similar
obligations provided by the Borrower or any Subsidiary in each case in the
ordinary course of business or consistent with past practice; and

(n) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$25,000,000 at any one time outstanding.; and

(o) the Convertible Notes and, following the Up-REIT Transaction, Guarantee
Obligations of the Operating Partnership in respect of the Convertible Notes;
provided that, simultaneously with the effectiveness of such Guarantee
Obligations in respect of the Convertible Notes, the REIT Guaranty shall become
effective.

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for Taxes not yet due or the amount or validity of which are being
contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained in conformity with GAAP;

 

76



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) (i) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries and (ii) other Liens encumbering any Commercial Real
Estate Ownership Investment that do not secure Indebtedness for borrowed money
or Indebtedness constituting seller financing;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 7.2(e) to finance the acquisition, construction or
development of fixed or capital assets, provided that (i) such Liens shall be
created within 270 days of the acquisition of such fixed or capital assets,
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(j) Liens securing Indebtedness permitted under Section 7.2(f); provided that
(i) such Liens do not at any time encumber any Collateral and (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness;

(k) Liens on cash and Cash Equivalents securing obligations arising under Swap
Agreements that are permitted pursuant to Section 7.11, provided that at no time
shall the aggregate amount of cash and Cash Equivalents subject to such Liens
exceed $20,000,000;

(l) Liens deemed to exist pursuant to Specified GAAP Reportable B Loan
Transactions permitted pursuant to Section 7.2(i) solely to the extent
encumbering the assets consisting of “A-Notes” related thereto;

(m) Liens securing Permitted Warehouse Indebtedness of the Borrower or any
Subsidiary incurred pursuant to Section 7.2(j), solely to the extent encumbering
(i) the Commercial Real Estate Debt Investments financed thereby or (ii) Capital
Stock of the Permitted Warehouse Borrower pursuant to a Permitted Warehouse
Equity Pledge;

 

77



--------------------------------------------------------------------------------

(n) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8(h);

(o) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition, (ii) such Lien does not
apply to any other property or assets of the Borrower or any Subsidiary;

(p) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection and (ii) in favor of a
banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry; provided that such liens, rights or remedies are not security
for or otherwise related to Indebtedness;

(q) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(r) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiary in connection with any acquisition permitted hereunder;

(t) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby (as to the
Borrower and all Subsidiaries) does not exceed $10,000,000 at any one time; and

(u) to the extent constituting a Lien, obligations restricting the sale or other
transfer of assets pursuant to commercially reasonable “tax protection” (or
similar) agreements entered into with limited partners or members of the
Operating Partnership or of any other Subsidiary of the REIT Entity in a
so-called “DownREIT Transaction”.

provided that, notwithstanding the foregoing, in no event shall any Liens (other
than Liens permitted pursuant to clauses (a), (h), (n) and (u) above) encumber
any of the Collateral.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Guarantor (provided that in the case
of any Loan Party merging with a Subsidiary that is not a Loan Party, the
surviving entity shall be or become, substantially simultaneously therewith, a
Loan Party);

(b) any non-Loan Party Subsidiary may be merged or consolidated with or into any
other non-Loan Party Subsidiary;

(c) (i) any Subsidiary of the Borrower may Dispose of all or substantially all
of its assets to the Borrower or any Loan Party (upon voluntary liquidation or
otherwise), (ii) any non-Loan

 

78



--------------------------------------------------------------------------------

Party Subsidiary may Dispose of all or substantially all of its assets to
another non-Loan Party Subsidiary (upon voluntary liquidation or otherwise) or
(iii) Borrower or any Subsidiary of the Borrower may Dispose of all or
substantially all of its assets pursuant to a Disposition permitted by
Section 7.5; provided that any such Disposition by the Borrower must be to
another Loan Party (including, for clarity, the Operating Partnership in
accordance with the last paragraph of Section 10.1);

(d) any Investment permitted by Section 7.7 may be structured as a merger,
consolidation or amalgamation; and

(e) any Subsidiary that has no material assets may be dissolved or liquidated.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of the Borrower, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clauses (i) and (ii) of Section 7.4(c);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor; and

(e) the Disposition of other property including the sale or issuance of any
Subsidiary’s Capital Stock; provided that after giving pro forma effect to such
Dispositions, the Total Revolving Extensions of Credit (or, on or after the
Revolving Termination Date, the aggregate principal amount of the outstanding
Converted Term Loans) shall not exceed the Maximum Permitted Outstanding Amount.

7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock, partnership interests or membership interests of
the Person making such dividend) on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Group Member (collectively, “Restricted
Payments”), except that:

(f) any Subsidiary may make Restricted Payments to the Borrower, any Subsidiary
Guarantor and each other owner of Capital Stock of such Subsidiary, which
Restricted Payments shall either be paid ratably to the owners entitled thereto
or otherwise in accordance with any preferences or priorities among the owners
applicable thereto;

(g) the Borrower and any Subsidiary may repurchase Capital Stock in the Borrower
or any such Subsidiary deemed to occur upon exercise of stock options or
warrants if such Capital Stock represents a portion of the exercise price of
such options or warrants;

(h) the Borrower and any Subsidiary may make Restricted Payments to acquire the
Capital Stock held by any other shareholder, member or partner in a Subsidiary
that is not

 

79



--------------------------------------------------------------------------------

wholly-owned directly or indirectly by Borrower to the extent constituting an
Investment permitted by Section 7.7;

(i) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may purchase (and, following the consummation of the
Up-REIT Transaction, make distributions to permit the REIT Entity to purchase)
its common stock, partnership interests or membership interests, as applicable,
or options with respect thereto from present or former officers or employees of
any Group Member upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
clause (d) after the date hereof (net of any proceeds received by the Borrower
after the date hereof in connection with resales of any such Capital Stock or
Capital Stock options so purchased) shall not exceed $20,000,000;

(j) (i) so long as no Event of Default under Section 8(a) or (f) shall have
occurred and be continuing or would result therefrom, the Borrower shall be
permitted to declare and pay dividends and distributions on its Capital Stock or
make distributions with respect thereto in an amount for any fiscal year of the
Borrower equal to the greater of (i) (A) with respect to the fiscal year ending
December 31, 2013, the greater of (x) 110% of the taxable income plus
depreciation of the Borrower for such fiscal year and (y) 140% of Core Earnings
of the Borrower for such fiscal year and (B) thereafter, 115% of the taxable
income plus depreciation of the Borrower for such fiscal year and (ii) the
greater of (Anot to exceed the greater of (x) such amount as is necessary for
the Borrower (or, following the Up-REIT Transaction, the REIT Entity) to
maintain its status as a REIT under the Code and (By) such amount as is
necessary for the Borrower (or, following the Up-REIT Transaction, the REIT
Entity) to avoid income tax and, so long as no Default shall have occurred and
be continuing or shall result therefrom, excise tax under the Code; and (ii) the
Borrower shall be permitted to declare and pay an additional amount of dividends
and distributions on its Capital Stock or make distributions with respect
thereto so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) after giving pro forma effect to
any such dividend or distribution, the Borrower shall be in compliance with
Section 7.1;

(k) the Borrower may make Restricted Payments constituting purchases or
redemptions by the Borrower of shares of its common stock (and, following the
Up-REIT Transaction, the Borrower may make such cash distributions as may be
required to enable the REIT Entity to purchase or redeem shares of common
stock), but only to the extent that immediately after giving effect to each such
Restricted Payment (i) no Default or Event of Default is then continuing or
shall occur, (ii) the Borrower shall be in compliance with the financial
covenants set forth in Section 7.1 on a pro forma basis, (iii) the aggregate
amount of Restricted Payments made in reliance on this clause (f) does not
exceed $50,000,000 in any fiscal year and $100,000,000 in the aggregate since
the Closing Date and (iv) the Total Revolving Extensions of Credit outstanding
(or, on or after the Revolving Termination Date, the aggregate principal amount
of Converted Term Loans outstanding) do not exceed 90% of the Maximum Permitted
Outstanding Amount;

(l) prior to the Revolving Termination Date, the Borrower and each Subsidiary
thereof, in addition to distributions permitted by Section 7.6(f), may purchase,
redeem or otherwise acquire Capital Stock issued by it with the proceeds
received from the issuance of new shares of its common stock or other Capital
Stock within ninety (90) days (or by such later date as the Administrative Agent
may agree in its sole discretion) of such issuance;

(m) the Operating Partnership, or any other Subsidiary of the REIT Entity in a
so-called “DownREIT transaction”, may redeem for cash limited partnership
interests or membership

 

80



--------------------------------------------------------------------------------

interests in the Operating Partnership or such Subsidiary, respectively,
pursuant to customary redemption rights granted to the applicable limited
partner or member, but only to the extent that, in the good faith determination
of the REIT Entity, issuing shares of the REIT Entity in redemption of such
partnership or membership interests reasonably could be considered to impair its
ability to maintain its status as a REIT; and

(n) following the consummation of the Up-REIT Transaction, to the extent
constituting a Restricted Payment, payments by the Borrower to the REIT Entity
to the extent required to fund administrative and operating expenses of the REIT
Entity., including, without limitation, to fund liabilities under the
Convertible Notes and other liabilities of the REIT Entity that would not result
in a default under Section 8(l), to the extent attributable to any activity of
or with respect to the REIT Entity that is not otherwise prohibited by this
Agreement.

7.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(o) extensions of trade credit in the ordinary course of business;

(p) investments in Cash Equivalents;

(q) Guarantee Obligations permitted by Section 7.2;

(r) loans and advances to employees of any Group Member (i) in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding and (ii) in connection with such employee’s purchase of Capital
Stock of a Group Member in an aggregate amount for all Group Members not to
exceed $10,000,000 at any one time outstanding; provided that no cash is
actually advanced pursuant to this clause (d)(ii) unless immediately repaid;

intercompany Investments by any Group Member in the Borrower or any Person that,
prior to such investment, is a Subsidiary Guarantor;

in addition to Investments otherwise permitted by this Section, Investments by
the Borrower or any of its Subsidiaries that do not constitute Restricted
Investments, so long as no Default shall have occurred and be continuing at the
time of entering into an agreement to make such Investment or shall result
therefrom; and

any Investment if and to the extent that Borrower determines in good faith that
the making such Investment is reasonably necessary to permit it (or, following
the Up-REIT Transaction, the REIT Entity) to satisfy the requirements applicable
to REITs under the Code, so long as no Default pursuant to Section 8(a) or
(f) shall have occurred and be continuing at the time of entering into such
agreement to make such Investment or shall result therefrom.

7.8 Optional Payments and Modifications of Certain Debt Instruments. (a) Make or
offer to make (other than an offer conditioned upon the Payment in Full of the
Obligations or upon the requisite consent of the Lenders) any optional or
voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to
Indebtedness in an aggregate principal amount in excess of $25,000,000 during
the term of the Facility (other than (A) the refinancing thereof with any
Indebtedness permitted to be incurred under Section 7.2

 

81



--------------------------------------------------------------------------------

(provided such Indebtedness does not shorten the maturity date thereof), (B) the
conversion or exchange of any such Indebtedness to Capital Stock of the Borrower
(other than Disqualified Capital Stock), including any issuance of such Capital
Stock in respect of which the proceeds are applied to the payment of such
Indebtedness, (C) repayments, redemptions, purchases, defeasances and other
payments in respect of any such Indebtedness of any non-Loan Party; provided
that payments referred to in this clause (C) shall only be permitted so long as
after giving effect thereto, the Borrower is in pro forma compliance with
Section 7.1(a) and (D) prepayments of Indebtedness in the nature of revolving
loan facilities, including Permitted Warehouse Facilities); (b) amend, modify,
waive or otherwise change, or consent or agree to any amendment, modification,
waiver or other change to, any of the terms of Material Indebtedness (other than
any such amendment, modification, waiver or other change that either
(A) (i) would extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon and (ii) does not involve the payment of a consent fee, or (B) taken as
a whole, is not materially adverse to the Borrower and its Subsidiaries, taken
as whole, or the Lenders ); or (c) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any preferred stock of the Borrower (other than any such
amendment, modification, waiver or other change that either (A) (i) would extend
the scheduled redemption date or reduce the amount of any scheduled redemption
payment or reduce the rate or extend any date for payment of dividends thereon
and (ii) does not involve the payment of a consent fee or (B) taken as a whole,
is not materially adverse to the Borrower and its Subsidiaries, taken as a
whole, or the Lenders); provided, that such actions described in clauses (a),
(b) and (c) may be taken if and to the extent that Borrower determines in good
faith that such action is reasonably necessary to permit it (or, following the
Up-REIT Transaction, the REIT Entity) to satisfy the requirements applicable to
REITs under the Code, so long as no Default pursuant to Section 8(a) or
(f) shall have occurred and be continuing at the time of entering into such
agreement to make such Investment or shall result therefrom. Notwithstanding the
foregoing, this Section 7.8 shall not apply to (i) intercompany Indebtedness,
(ii) Indebtedness incurred pursuant to Section 7.2(h) or (iii) obligations of
any Pledged Affiliate or Group Member whose Capital Stock is owned directly or
indirectly by a Pledged Affiliate.

7.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate; provided that,
(i) so long as no Event of Default under Section 8(a) or (f) shall have occurred
and be continuing or would result therefrom and to the extent permitted under
the Management Subordination Agreement, the requirements of this Section 7.9
shall not apply to the payment of management fees to the Manager pursuant to the
Management Agreement and (ii) the requirements of this Section 7.9 shall not
apply to (A) transactions subject to the restrictions set forth in Section 7.6
or 7.7 that are permitted pursuant to Sections 7.6 or 7.7, as applicable or
(B) following the consummation of the Up-REIT Transaction, payments by the
Borrower to the REIT Entity to the extent required to fund administrative and
operating expenses of the REIT Entity.

7.10 Accounting Changes. Make any change in accounting policies or reporting
practices, except in accordance with GAAP or required by any governmental or
regulatory authority; provided that the Borrower shall notify the Administrative
Agent of any such change made in accordance with GAAP or required by any
governmental or regulatory authority.

7.11 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Capital Stock) and (b) Swap
Agreements entered into in order to effectively cap,

 

82



--------------------------------------------------------------------------------

collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

7.12 Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end on
a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.

7.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues
of the type intended to constitute Collateral, whether now owned or hereafter
acquired, to secure its obligations under the Loan Documents to which it is a
party other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations or
other secured Indebtedness otherwise permitted hereby (in each case, which
prohibition or limitation shall only be effective against the assets financed
thereby which in any event shall not include Collateral), (c) provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.7 and applicable solely to such joint venture
and its equity and (d) change of control or similar limitations applicable to
the upstream ownership of any Investment Asset; provided, in the case of clauses
(c) and (d) above, that no Liens securing Indebtedness are permitted to exist on
such assets.

7.14 [Reserved].

7.14 Use of Proceeds. Request any Loan or Letter of Credit, and the Borrower
shall not use, and shall procure that its Affiliates and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or the
European Union as applicable.

7.15 Nature of Business. Enter into any line of business, either directly or
through any Subsidiary, substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

7.16 Margin Stock. Use the proceeds of any Loan, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the Board) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.17 Amendment, Waiver and Terminations of Certain Agreements. (a) Directly or
indirectly, consent to, approve, authorize or otherwise suffer or permit any
amendment, change, cancellation, termination or waiver in any respect of the
terms of any organizational document of any Loan Party, Subsidiary thereof or
any Affiliated Investor (other than a waiver by Borrower of the ownership
limitations in and pursuant to its organizational documents), in each case other
than amendments and modifications that, taken as a whole, are not materially
adverse to the Administrative Agent or the Lenders.

(b) At any time prior to the consummation of the Colony Capital Internalization,
directly or indirectly, consent to, approve, authorize or otherwise suffer or
permit any (i) cancellation, termination or replacement of the Management
Agreement, without the prior written consent of the Administrative

 

83



--------------------------------------------------------------------------------

Agent and the Required Lenders or (ii) amendment, modification or waiver in any
respect any of the terms or provisions of the Management Agreement that results
in (x)(A) the Manager no longer serving as the “Manager” thereunder, (B) an
increase in the amount of any fees payable to the Manager thereunder or (C) any
other change in the fee structure set forth in the Management Agreement that is
materially adverse to the Borrower or any of its Subsidiaries, in the case of
each of subclauses (A), (B) and (C) of this clause (x), without the prior
written consent of the Administrative Agent and the Required Lenders or (y) any
other change to the terms and provisions of the Management Agreement that is
adverse in any material respect to the Borrower or any of its Subsidiaries,
without the prior written consent of the Administrative Agent.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) the Borrower shall fail to pay (x) any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; (y) any
interest on any Loan or Reimbursement Obligation or any fees payable hereunder
or under any other Loan Document within three days after any such interest or
fees becomes due or (z) any other amount payable hereunder or under any other
Loan Document within five days after such other amount becomes due, in each
case, in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in, Section 6.4(a)(i) (with respect to the Borrower only),
Section 6.7(a), Section 6.9, Section 6.14 or Section 7 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) the date
that the Borrower gains knowledge of such default and (ii) notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) any Loan Party shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans
and any Non-Recourse Indebtedness) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable by a Loan Party; provided, that a default, event or condition described
in clause (i), (ii) or (iii) of this paragraph (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or

 

84



--------------------------------------------------------------------------------

conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the aggregate outstanding principal amount of which is $25,000,000 or more;
provided further, that this clause (iii) shall not apply to any Indebtedness
that becomes due as a result of mandatory prepayments resulting from asset
sales, casualty events, the incurrence of Indebtedness not permitted by such
Indebtedness, or excess cash flow or any similar concept; or

(f) (i) any Loan Party shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Loan Party any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Loan Party
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Loan Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or
(iii) above; or (v) any Loan Party shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Loan Party shall make a general assignment for the benefit of its
creditors; or

(g) (i) an ERISA Event or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to result in a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has not denied coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 45 days from the
entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or

 

85



--------------------------------------------------------------------------------

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or

(k) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
but excluding any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan) shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of more than 35% of the outstanding common stock of the
Borrower, (ii) the board of directors of the Borrower shall cease to consist of
a majority of Continuing Directors or (iii) if at any time following the Closing
Date the Borrower forms or designates an Operating Partnership that is (x) a
limited liability company, (A) the REIT Entity shall cease to be the sole
managing member of the Operating Partnership or the REIT Entity shall cease to
own, directly, (1) at least 80% of each class of thea majority of the total
voting power of the then outstanding voting Capital Stock of the Operating
Partnership and (2) Capital Stock of the Operating Partnership representing at
least 80% of a majority of the total economic interests of the Capital Stock of
the Operating Partnership, in each case free and clear of all Liens (other than
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties) or (y) a limited partnership, the REIT Entity shall cease to be the
sole general partner of the Operating Partnership or the REIT Entity shall cease
to own, directly, (1) with respect to the REIT Entity only, 100% of the general
partnership interests of the Operating Partnership and (2) Capital Stock of the
Operating Partnership representing at least a majority of the total economic
interests of the Capital Stock of the Operating Partnership, in each case free
and clear of all Liens (other than Liens in favor of the Administrative Agent
for the benefit of the Secured Parties) or (B) any holder of an Capital Stock in
the Operating Partnership (other than the REIT Entity) is provided with or
obtains voting rights with respect to such Capital Stock that are materially
more expansive in any respect than the voting rights afforded to holders (other
than the REIT Entity) of Capital Stock of the Operating Partnership set forth in
the organization documents of the Operating Partnership approved by the
Administrative Agent or (y) a limited partnership, (A) the REIT Entity shall
cease to be the sole general partner of the Operating Partnership or shall cease
to own, directly, (1)100% of the general partnership interests of the Operating
Partnership and (2) Capital Stock of the Operating Partnership representing at
least 80% of the total economic interests of the Capital Stock of the Operating
Partnership, in each case free and clear of all Liens (other than Liens in favor
of the Administrative Agent for the benefit of the Secured Parties) or (B) any
holder of a limited partnership interest in the Operating Partnership is
provided with or obtains voting rights with respect to such limited partnership
interest that are materially more expansive in any respect than the voting
rights afforded to limited partners of the Operating Partnership under the
organization documents of the Operating Partnership approved by the
Administrative Agent; or; or

(l) following the consummation of any Up-Reit Transaction, the REIT Entity shall
(i) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than those incidental to
its ownership of the Capital Stock of the Operating Partnership and the
intercompany arrangements described in clause (iii) below, (ii) incur, create,
assume or suffer to exist any Indebtedness or other liabilities or financial
obligations, except (xw) nonconsensual obligations imposed by operation of law
and, (yx) obligations with respect to its Capital Stock, and the intercompany
arrangements described in

 

86



--------------------------------------------------------------------------------

clause (iii) below, (y) the Convertible Notes and (z) Guarantee Obligations in
respect of Additional Convertible Notes; provided that, prior to or
simultaneously with the effectiveness of such Guarantee Obligations in respect
of Additional Convertible Notes, the REIT Guaranty shall become effective, or
(iii) own, lease, manage or otherwise operate any properties or assets
(including cash (other than cash received in connection with dividends made by
the Operating Partnership in accordance with Section 7.6 pending application in
the manner contemplated by said Section) and cash equivalents) other than the
ownership of shares of Capital Stock of the Operating Partnership; or and, to
the extent constituting assets, intercompany arrangements in favor of the REIT
Entity in relation to providing funding for obligations of the REIT Entity, as
well as other contractual intercompany arrangements of immaterial value,
including, if applicable, the Management Agreement;

(m) following the consummation of any Up-Reit Transaction, the REIT Entity shall
(i) default in making any payment of any principal of the Convertible Notes on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on the Convertible Notes beyond the period of
grace, if any, provided in the Convertible Notes Indenture; or (iii) default in
the observance or performance of any other agreement or condition relating to
the Convertible Notes or contained in the Convertible Notes Indenture or any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of the
Convertible Notes (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, the Convertible
Notes to become due prior to their stated maturity; provided that this clause
(iii) shall not apply if the Convertible Notes become due as a result of
mandatory prepayments resulting from asset sales, casualty events, the
incurrence of Indebtedness not permitted by the Convertible Notes Indenture, or
excess cash flow or any similar concept; or

(n) (m) prior to the consummation of the Colony Capital Internalization, the
Management Agreement for any reason fails to be in full force and effect;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of

 

87



--------------------------------------------------------------------------------

Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy or email
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written

 

88



--------------------------------------------------------------------------------

notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent and its officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Agent Indemnitee”) (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Revolving Commitments shall have terminated and
the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against

 

89



--------------------------------------------------------------------------------

any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent Indemnitee in any way relating to
or arising out of, the Revolving Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Required Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent with the consent of the Borrower as provided for
above. After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Section 9 and of Section 10.5 shall continue to
inure to its benefit.

9.10 Arrangers and Syndication Agent. Neither the Arrangers nor the Syndication
Agent shall have any duties or responsibilities hereunder in their respective
capacities as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Except as specifically provided in any Loan
Document, neither this Agreement, any other Loan Document, nor any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this Section 10.1. The Required Lenders and each Loan Party
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications

 

90



--------------------------------------------------------------------------------

hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan of
any Lender, extend the scheduled date of any amortization payment in respect of
any Converted Term Loan of any Lender, reduce the stated rate of any interest or
fee payable hereunder to any Lender (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders) and (y) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case without the written consent of such Lender;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders or Supermajority Lenders or
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, in each case
without the written consent of all Lenders; (iv) except as otherwise permitted
by the Loan Documents on the date hereof, release all or substantially all of
the Collateral or release all or substantially all of the Subsidiary Guarantors
from their obligations under the Guarantee and Collateral Agreement, in each
case, without the written consent of all Lenders; (v) amend, modify or waive any
provision of Section 2.12(a) or (b) without the written consent of all Lenders;
provided that amendments permitting the extension of the Revolving Termination
Date or Converted Term Loan Maturity Date with respect to any or all Revolving
Commitments or Converted Term Loans which provide for compensation solely to
extending Lenders, by increasing the Applicable Margin applicable thereto or
otherwise, shall not be considered an amendment, modification or waiver of
Section 2.12; (vi) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the rights or duties of the
Administrative Agent without the written consent of the Administrative Agent;
(vii) amend, modify or waive any provision affecting the Maximum Permitted
Outstanding Amount or the component definitions thereof which has the effect of
increasing the Maximum Permitted Outstanding Amount (but excluding any technical
amendments to the definition of Maximum Permitted Outstanding Amount or any
component definition thereof) without the written consent of the Supermajority
Lenders; or (viii) amend, modify or waive any provision of Section 3 without the
written consent of theeach Issuing Lender. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement on such terms as provided for in any such amendment, including,
without limitation, for purposes of effecting an extension of the Revolving
Termination Date and/or Converted Term Loan Maturity Date in respect of the
Revolving Commitments or Converted Term Loans, as applicable, held by each
Lender agreeing to such extension, and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit or the Converted Term Loans, as
applicable, and the accrued interest and

 

91



--------------------------------------------------------------------------------

fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and the
Supermajority Lenders.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

Notwithstanding anything to the contrary set forth herein, in connection with
the formation or designation of the Operating Partnership in accordance with the
requirements set forth in the definition thereof, this Agreement and the other
Loan Documents may be amended (or amended and restated) or otherwise
supplemented or modified with the written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) and the Borrower to
permit the Operating Partnership to become the successor Borrower hereunder and
the REIT Entity to be released from all obligations under the Loan Documents;
provided, however, that (i) the Operating Partnership shall expressly assume all
of the Obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement or other
documentation in form reasonably satisfactory to the Administrative Agent, with
the effect that all references herein to the Borrower hereunder shall thereafter
refer to the Operating Partnership, (ii) upon the Operating Partnership becoming
the successor Borrower, and the completion of the transfers described in clause
(e) of the definition of “Operating Partnership”, the REIT Entity shall be
released from all of its obligations as the Borrower hereunder and under each of
the other Loan Documents to which it is a party, including, without limitation,
the release of Collateral previously granted by the REIT Entity; (iii), and the
Obligations shall thereafter be non-recourse to the REIT Entity (including in
its capacity as a general partner or managing member of the Operating
Partnership) except as provided in the REIT Guaranty, if applicable; (iii) if
the Operating Partnership is not already a Grantor (as defined in the Guarantee
and Collateral Agreement), the Operating Partnership shall have, by a supplement
to the Guarantee and Collateral Agreement in form reasonably satisfactory to the
Administrative Agent, become a Grantor (as defined in the Guarantee and
Collateral Agreement) for all purposes under Loan Documents, (iv) each Loan
Party shall have, by a supplement to the Guarantee and Collateral Agreement in
form reasonably satisfactory to the Administrative Agent, confirmed that its
obligations under the Guarantee and Collateral Agreement shall apply to the
Operating Partnership obligations under this Agreement and the other Loan
Documents, (v) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel reasonably acceptable to the
Administrative Agent, (vi) the Operating Partnership shall have delivered to the
Administrative Agent or complied with, as the case may be, the items referenced
in Section 5.1(a)(iv), (e), (g), (i) and (j) with respect to the Operating
Partnership, (vii) the Operating Partnership and the REIT Entity shall have
taken all other actions reasonably necessary or advisable in the opinion of the
Administrative Agent to cause the Lien created by the Guarantee and Collateral
Agreement to be duly perfected in accordance with all applicable Requirements of
Law and (viii) such Up-REIT Transaction does not negatively impact the value of
the Collateral and is not adverse to the interests of the Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

 

92



--------------------------------------------------------------------------------

Borrower:   

2450 Broadway, 6th Floor

Santa Monica, CA 90404

   Attention: Director – Legal Department    Telecopy: 310-282-8820   

Telephone: 310-282-8820

with a copy to:

 

660 Madison Avenue

Suite 1600

New York, NY 10065

  

Attention: Mr. Ron Sanders

Telecopy: 212.593.5433

Telephone: 212.230.3300

Administrative Agent:   

500 Stanton Christiana Road,

Ops 2, Floor 03

Newark, DE, 19713-2107

   Attention: John Enyam    Telecopy: 302-634-4733   

Telephone: 302-634-8833

 

with a copy to:

  

383 Madison Ave, Floor 23

New York, NY 10179

   Attention: Evelyn Crisci    Telecopy: 212-270-7449    Telephone: 212-270-9854

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

93



--------------------------------------------------------------------------------

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable and
documented out-of-pocket fees and disbursements of one counsel to the
Administrative Agent and, if reasonably necessary, one local counsel per
necessary jurisdiction, and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, but in any event no earlier
than ten (10) Business Days after receipt by Borrower of a reasonably detailed
invoice therefor, (b) to pay or reimburse each Lender, theeach Issuing Lender
and the Administrative Agent for all its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel to each Lender and of
counsel to the Administrative Agent, and (c) to pay, indemnify, and hold each
Lender, theeach Issuing Lender and the Administrative Agent, their respective
affiliates, and their respective officers, directors, employees, agents,
advisors and controlling persons (each, an “Indemnitee”) harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement and the other Loan Documents
and any such other documents, including any claim, litigation, investigation or
proceeding (a “Proceeding”) regardless of whether any Indemnitee is a party
thereto and whether or not the same are brought by the Borrower, its equity
holders, affiliates or creditors or any other Person, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable and
documented out-of-pocket fees and expenses of one primary legal counsel and, if
reasonably necessary, one single local counsel in each relevant jurisdiction for
all Indemnitees taken as a whole (and solely in the case of a conflict in
interest, one additional primary counsel and one additional counsel in each
relevant jurisdiction to each group of affected Indemnitees similarly situated
taken as a whole) in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are
(x) found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of any Loan Document by, such Indemnitee, or
(y) related to any dispute solely among the Indemnitees other than any dispute
involving an Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent or Joint Lead Arranger or any similar role under this
Agreement unless such dispute is related to any claims arising out of or in
connection with any act or omission of the Borrower or any of its Affiliates and
provided, further, that this Section 10.5(d) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to

 

94



--------------------------------------------------------------------------------

Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee. No Indemnitee shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. None of the parties hereto shall
assert, and each hereby waives, any claim for any indirect, special, exemplary,
punitive or consequential damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby (except that
nothing contained in this sentence shall limit the Borrower’s indemnity
obligations under this Section 10.5). All amounts due under this Section 10.5
shall be payable not later than 10 Business Days after receipt of a reasonably
detailed invoice therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to Director – Legal Department (Telephone
No. 310-282-8820) (Telecopy No. 310-282-8808), at the address of the Borrower
set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 10.5 shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder. Notwithstanding the foregoing, the Borrower shall not be liable under
this Agreement for any settlement made by any Indemnitee without its prior
written consent (which consent shall not be unreasonably withheld or delayed).
If any settlement is consummated with the Borrower’s written consent or if there
is a final judgment for the plaintiff in any such Proceeding, the Borrower
agrees to indemnify and hold harmless each Indemnitee from and against any and
all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the provisions hereof. The Borrower
further agrees that it will not, without the prior written consent of the
Indemnitee, settle or compromise or consent to the entry of any judgment in any
pending or threatened Proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnitee is an actual or potential party
to such Proceeding) unless such settlement, compromise or consent includes
(a) an unconditional release of each Indemnitee from all liability and
obligations arising therefrom in form and substance satisfactory to such
Indemnitee and (b) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of theany Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”), other than a
natural person, the Borrower or any Subsidiary or Affiliate of the Borrower, all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Revolving Commitments and the Loans at the time owing to it)
with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 8(a) or (f) has occurred and is continuing,
any other Person; and provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless the Borrower shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof; and

 

95



--------------------------------------------------------------------------------

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Converted Term Loan to a Lender, an
affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Converted Term Loan, shall not be less than
$1,000,000) unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default under Section 8(a) or (f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register (maintained in accordance with
Treasury Regulations Sections 5f.103-1(c) and 1.871-14(c)(1)(i)) for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal

 

96



--------------------------------------------------------------------------------

amount (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing LenderLenders and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice; provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its affiliates) shall
be limited to the entries with respect to such Lender including the Revolving
Commitments of, or principal amount of and stated interest on the Loans owing to
such Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower or, the Administrative
Agent or any Issuing Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
LenderLenders and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (ii) directly and adversely affects such Participant. Each
Lender that sells a participation agrees, at the Borrower’s request and expense,
to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Sections 2.16 and 2.17 with respect to any Participant. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.13 and 2.14, 2.15, 2.16 and 2.17 as if it were an assignee under
paragraph (b) of this Section and (ii) shall not be entitled to receive any
greater payment under Sections 2.13 or 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from an adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof or compliance by any Lender with any request or direction (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register (maintained in accordance with Treasury Regulations Sections
5f.103-1(c)

 

97



--------------------------------------------------------------------------------

and 1.871-14(c)(1)(i)) on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Revolving Commitments, Loans, Letters of Credit
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto. The Borrower, upon
receipt of written notice from the relevant Lender, agrees to issue Notes to any
Lender requiring Notes to facilitate transactions of the type described in this
paragraph (d).

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing LenderLenders and the Lenders and (ii) the Defaulting Lender
shall

 

98



--------------------------------------------------------------------------------

provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set-off; provided further, that to the extent prohibited
by applicable law as described in the definition of “Excluded Swap Obligation,”
no amounts received from, or set off with respect to, any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligations of such Subsidiary Guarantor.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(s) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York in the Borough of
Manhattan, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof; provided, that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under the Security Documents or against any Collateral or
any other property of any Loan Party in any other forum in which jurisdiction
can be established;

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

99



--------------------------------------------------------------------------------

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Borrower at its address set forth
in Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law; and

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any indirect, special, exemplary, punitive or consequential damages.

10.13 Acknowledgements. The Borrower hereby acknowledges and agrees that (a) no
fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (including in its
capacities as a potential secured counterparty to a Secured Swap Agreement)
(without requirement of notice to or consent of any Lender except as expressly
required by Section 10.1) to take any action reasonably requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in paragraphs (b) or
(c) below.

(b) Upon Payment in Full, the Collateral shall be automatically released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the

 

100



--------------------------------------------------------------------------------

Security Documents shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

(c) If any of the Collateral shall be sold, transferred or otherwise disposed of
in a transaction permitted hereunder, then the Administrative Agent, at the
request and sole expense of such Loan Party, shall execute and deliver to such
Loan Party all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the Guarantee and Collateral Agreement on
such Collateral; provided that no Default shall have occurred or be continuing
or would result therefrom. At the request and sole expense of the Borrower, any
Subsidiary Guarantor or the REIT Entity shall be released from its obligations
under the Loan Documents, as applicable, in the event that (i) in the case of a
Subsidiary Guarantor, all the Capital Stock of such Subsidiary Guarantor shall
be sold, transferred or otherwise disposed of in a transaction permitted
hereunder or if such Subsidiary Guarantor shall cease to be a Wholly-Owned
Subsidiary as a result of a transaction permitted hereunder or becomes an
Excluded Subsidiary pursuant to the terms of this Agreement or (ii) in the case
of the REIT Entity, it is released in accordance with Section 10.1; provided
that, in each case, no Default shall have occurred and be continuing or would
result therefrom; provided further that the Borrower shall have delivered to the
Administrative Agent, at least five days (or such longer period as required
pursuant to Section 10.1) (or such shorter period as may be permitted by the
Administrative Agent in its sole discretion) prior to the date of the proposed
release, a written request for release identifying the relevant Subsidiary
Guarantor or the REIT Entity (as applicable) and the associated transaction
giving rise to the release request in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents.

(d) The Administrative Agent shall, at the request and sole expense of the
Borrower in connection with the release of any Collateral in accordance with
this Section 10.14, promptly (i) deliver to the Borrower any such Collateral in
the Administrative Agent’s possession and (ii) execute and deliver to the
Borrower such documents as the Borrower shall reasonably request to evidence
such release. The Administrative Agent shall, at the request and sole expense of
the Borrower following the release of a Subsidiary Guarantor or the REIT Entity
from its obligations under the Loan Documents, as applicable, in accordance with
this Section 10.14 and Section 10.1 (as applicable), execute and deliver to the
Borrower such documents as the Borrower shall reasonably request to evidence
such release.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, or to any other party to this Agreement
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee or any direct or indirect counterparty to
any Swap Agreement (or any professional advisor to such counterparty), (c) to
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, who, in each case, are informed of
the confidential nature of such information and are or have been advised by the
applicable Credit Party of their obligation to keep information of this type
confidential, (d) upon the request or demand of any Governmental Authority
having jurisdiction over such Credit Party or its affiliates, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, with prompt advanced notice to
Borrower of such disclosure, to the extent practicable and permitted by law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, with prompt advanced notice to Borrower of such disclosure,
to the extent practicable and permitted by law, (g) that has been publicly
disclosed (other than by reason of disclosure by the applicable Credit Party,
its affiliates or any representatives in breach of this Section 10.15), (h) to
the National Association of Insurance Commissioners or any similar organization
or any

 

101



--------------------------------------------------------------------------------

nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, or (j) if agreed by the Borrower in its sole
discretion, to any other Person.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

10.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.17 USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

10.18 Investment Asset Reviews. The Administrative Agent may engage, on behalf
of the Lenders, an independent consultant to complete a review and verification
of the accuracy and reliability of the Borrower’s calculation and reporting of
the book value and Investment Asset Core Earnings of the Investment Assets
(each, an “Investment Asset Review”) bi-annually, and upon the occurrence and
during the continuance of an Event of Default, more frequently as determined by
the Administrative Agent, each such Investment Asset Review to be shared with
the Lenders and in form, scope and substance satisfactory to the Administrative
Agent and the Lenders. The Borrower agrees to pay the Administrative Agent, on
demand, the cost of each such Investment Asset Review.

 

102



--------------------------------------------------------------------------------

10.19 Secured Swap Agreements. Except as otherwise expressly set forth herein or
in any Security Document, no Swap Bank that obtains the benefits of
Section 10.14, any Guarantee Obligation or any Collateral by virtue of the
provisions hereof or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 10.19 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Swap Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request from the applicable Swap
Bank.

 

103



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE 1.1A

Commitments

 

LENDER

   REVOLVING COMMITMENT      L/C COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 125,000,000       $ 20,000,000   

Bank of America, N.A.

   $ 125,000,000       $ 20,000,000   

Barclays Bank PLC

   $ 125,000,000         —     

Morgan Stanley Senior Funding, Inc.

   $ 75,000,000         —     

Deutsche Bank AG New York Branch

   $ 65,000,000         —     

Onewest Bank, FSB

   $ 45,000,000         —     

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000         —     

Chang Hwa Commercial Bank, New York Branch

   $ 20,000,000         —     

Taiwan Business Bank, Co., Ltd., Los Angeles Branch

   $ 10,000,000         —        

 

 

    

 

 

 

Total

   $ 620,000,000       $ 40,000,000      

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit C

Form of

Guarantee and Collateral Acknowledgement

December 12, 2014

Reference is made to the Credit Agreement dated as of August 6, 2013 (as amended
by the First Amendment, dated as of January 29, 2014, and as further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Colony Financial, Inc. (the “Borrower”), the Lenders and other parties
thereto and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms used but not defined herein are used
with the meanings assigned to them in the Credit Agreement.

Each of the parties hereto hereby acknowledges and consents to (i) the Second
Amendment, dated as of December 12, 2014, among the Borrower, the Lenders party
thereto and the Administrative Agent (the “Second Amendment”) and (ii) the
Increased Facility Activation Notice – Incremental Revolving Commitments, dated
as of December 12, 2014, among the Borrower and the Lenders party thereto and
the Administrative Agent (the “Incremental Activation Notice”) and agrees with
respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Second Amendment and/or the Incremental Activation Notice
and its guarantee, if any, of the obligations, liabilities and indebtedness of
the other Loan Parties under the Credit Agreement shall extend to and cover the
Total Revolving Commitments as of the Second Amendment Effective Date and any
Loans made pursuant thereto and interest thereon and fees and expenses and other
obligations in respect thereof and in respect of commitments related thereto;
and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Second Amendment and/or the Incremental
Activation Notice, as collateral security for its obligations, liabilities and
indebtedness under the Credit Agreement and under its guarantees, if any, in the
Loan Documents, including, without limitation, the obligations under the Second
Amendment and/or the Incremental Activation Notice.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.

 

[                                         ] By:  

 

  Name:   Title: